
  Grenada 1973 (reinst. 1991, rev. 1992)
  
  

  

  


Preamble


Whereas the people of Grenada







a.
have affirmed that their nation is founded upon principles that acknowledge the fatherhood and supremacy of God and man’s duties toward his fellow man;






b.
recognise that, inasmuch as spiritual development is of supreme importance to human existence, and the highest expression thereof, it is their aspiration to serve that end with all their strength and resources;






c.
firmly believe in the dignity of human values and that all men are endowed by the Creator with equal and inalienable rights, reason, and conscience; that rights and duties are correlatives in every social and political activity of man; and that while rights exalt individual freedom, duties express the dignity of that freedom;






d.
express their respect for the rule of law; and since moral conduct constitutes the noblest flowering of their culture and their plural heritage, regard it as the duty of every man always to hold it in high respect;






e.
reiterate that the ideal of free men enjoying freedom from fear and want can be best achieved if conditions are created whereby everyone may enjoy his economic, social and political, civil and cultural rights;






f.
desire that their constitution should reflect the above mentioned principles and beliefs which represent those high ideals upon which their nation is founded, and make provision for ensuring the protection in Grenada of fundamental rights and freedoms:




Now, therefore, the following provisions shall have effect as the Constitution of Grenada:-



Chapter I. Protection of Fundamental Rights and Freedoms



1. Fundamental rights and freedoms


Whereas every person in Grenada is entitled to the fundamental rights and freedoms, that is to say, the right, whatever his race, place of origin, political opinions, colour, creed or sex, but subject to respect for the rights and freedoms of others and for the public interest, to each and all of the following, namely-







a.
life, liberty, security of the person and the protection of the law;






b.
freedom of conscience, of expression and of assembly and association;






c.
protection for the privacy of his home and other property and from deprivation of property without compensation; and






d.
the right to work,




the provisions of the Chapter shall have effect for the purpose of affording protection to those rights and freedoms subject to such limitations of that protection as are contained in these provisions, being limitations designed to ensure that the enjoyment of the said rights and freedoms by any person does not prejudice the rights and freedoms of others or the public interest.



2. Protection of right to life




1. No person shall be deprived of his life intentionally save in execution of the sentence of a court in respect of a criminal offence under the law of Grenada of which he has been convicted.




2. A person shall not be regarded as having been deprived of his life in contravention of this section if he dies as the result of the use, to such extent and in such circumstances as are permitted by law, of force such as is reasonably justifiable-







a.
for the defence of any person from violence or for the defence of property;






b.
in order to effect a lawful arrest or to prevent the escape of a person lawfully detained;






c.
for the purpose of suppressing a riot, insurrection or mutiny; or






d.
in order to prevent the commission by that person of a criminal offence,




or if he dies as the result of a lawful act of war.



3. Protection of right to personal liberty




1. No person shall be deprived of his personal liberty save as may be authorised by law in any of the following cases, that is to say:-







a.
in execution of the sentence or order of a court, whether established for Grenada or some other country, in respect of a criminal offence of which he has been convicted;






b.
in execution of the order of the High Court or the Court of Appeal punishing him for contempt of that court or of another court or tribunal;






c.
in execution of the order of a court made to secure the fulfilment of any obligation imposed on him by law;






d.
for the purpose of bringing him before a court in execution of the order of a court;






e.
upon reasonable suspicion of his having committed, or being about to commit, a criminal offence under the law of Grenada;






f.
under the order of a court or with the consent of his parent or guardian, for his education or welfare during any period ending not later than the date when he attains the age of eighteen years;






g.
for the purpose of preventing the spread of an infectious or contagious disease;






h.
in the case of a person who is, or is reasonably suspected to be, of unsound mind, addicted to drugs or alcohol, or a vagrant, for the purpose of his care or treatment or the protection of the community;






i.
for the purpose of preventing the unlawful entry of that person into Grenada, or for the purpose of effecting the expulsion, extradition or other lawful removal of that person from Grenada or for the purpose of restricting that person while he is being conveyed through Grenada in the course of his extradition or removal as a convicted prisoner from one country to another; or






j.
to such extent as may be necessary in the execution of a lawful order requiring that person to remain within a specified area within Grenada, or prohibiting him from being within such an area, or to such extent as may be reasonably justifiable for the taking of proceedings against that person with a view to the making of any such order or relating to such an order after it has been made, or to such extent as may be reasonably justifiable for restraining that person during any visit that he is permitted to make to any part of Grenada in which, in consequence of any such order, his presence would otherwise be unlawful.






2. Any person who is arrested or detained shall be informed as soon as reasonably practicable, in a language that he understands, of the reasons for his arrest or detention.




3. Any person who is arrested or detained-







a.
for the purpose of bringing him before a court in execution of the order of a court; or






b.
upon reasonable suspicion of his having committed, or being about to commit, a criminal offence under the law of Grenada,




and who is not released, shall be brought without undue delay before a court.




4. Where any person is brought before a court in execution of the order of a court in any proceedings or upon suspicion of his having committed or being about to commit an offence, he shall not be thereafter further held in custody in connection with those proceedings or that offence save upon the order of a court.




5. If any person arrested or detained as mentioned in subsection (3) (b) of this section is not tried within a reasonable time, then, without prejudice to any further proceedings that may be brought against him, he shall be released either unconditionally or upon reasonable conditions, including in particular such conditions as are reasonably necessary to ensure that he appears at a later date for trial or for proceedings preliminary to trial.




6. Any person who is unlawfully arrested or detained by any other person shall be entitled to compensation therefor from that other person or from any other person or authority on whose behalf that other person was acting.




7. For the purposes of subsection (1) (a) of this section a person charged before a court with a criminal offence under the law of Grenada in respect of whom a special verdict has been returned that he was guilty of the act or omission charged but was insane when he did the act or made the omission shall be regarded as a person who has been convicted of a criminal offence, and the detention of that person in consequence of such a verdict shall be regarded as detention in execution of the order of a court.



4. Protection from slavery and forced labour




1. No person shall be held in slavery or servitude.




2. No person shall be required to perform forced labour.




3. For the purposes of this section, the expression “forced labour” does not include-







a.
any labour required in consequence of the sentence or order of court;






b.
labour required of any person while he is lawfully detained that, though not required in consequence of the sentence or order of a court, is reasonably necessary in the interests of hygiene or for the maintenance of the place at which he is detained;






c.
any labour required of a member of a disciplined force in pursuance of his duties as such or, in the case of a person who has conscientious objections to service as a member of a naval, military or air force, any labour that that person is required by law to perform in place of such service;






d.
any labour required during any period of public emergency or in the event of any other emergency or calamity that threatens the life and well-being of the community, to the extent that the requiring of such labour is reasonably justifiable in the circumstances of any situation arising or existing during that period or as a result of that other emergency or calamity, for the purpose of dealing with that situation.





5. Protection from inhuman treatment




1. No person shall be subjected to torture or to inhuman or degrading punishment or other treatment.




2. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question authorises the infliction of any description of punishment that was lawful in Grenada immediately before the coming into operation of this Constitution.



6. Protection from deprivation of property




1. No property of any description shall be compulsorily taken possession of, and no interest in or right over property of any description shall be compulsorily acquired, except where provision is made by a law applicable to that taking of possession or acquisition for the prompt payment of full compensation.




2. Every person having an interest in or right over property which is compulsorily taken possession of or whose interest in or right over any property is compulsorily acquired shall have a right of direct access to the High Court for-







a.
the determination of his interest or right, the legality of the taking of possession or acquisition of the property, interest or right and the amount of any compensation to which he is entitled and






b.
the purpose of obtaining prompt payment of that compensation:




Provided that if Parliament so provides in relation to any matter referred to in paragraph (a) of this subsection the right of access shall be by way of appeal (exercisable as of right at the instance of the person having the interest in or right over the property) from a tribunal or authority, other than the High Court, having jurisdiction under any law to determine that matter.




3. The Chief Justice may make rules with respect to the practice and procedure of the High Court or any other tribunal or authority in relation to the jurisdiction conferred on the High Court by subsection (2) of this section or exercisable by the other tribunal or authority for the purposes of that subsection (including rules with respect to the time within which applications or appeals to the High Court or applications to the other tribunal or authority may be brought).




4. No person who is entitled to compensation under this section shall be prevented from remitting, within a reasonable time after he has received any amount of that compensation, the whole of that amount (free from any deduction, charge or tax made or levied in respect of its remission) to any country of his choice outside Grenada.




5. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of subsection (4) of this section to the extent that the law in question authorises-







a.
the attachment, by order of a court, of any amount of compensation to which a person is entitled in satisfaction of the judgment of a court or pending the determination of civil proceedings to which he is a party; or






b.
the imposition of reasonable restrictions on the manner in which any amount of compensation is to be remitted.






6. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of subsection (1) of this section-







a.
to the extent that the law in question makes provision for the taking of possession or acquisition of any property, interest or right-









i.
in satisfaction of any tax, rate or due;






ii.
by way of penalty for breach of the law or forfeiture in consequence of a breach of the law;






iii.
as an incident of a lease, tenancy, mortgage, charge, bill of sale, pledge or contract;






iv.
in the execution of judgments or orders of a court in proceedings for the determination of civil rights or obligations;






v.
in circumstances where it is reasonably necessary so to do because the property is in a dangerous state or likely to be injurious to the health of human beings, animals or plants;






vi.
in consequence of any law with respect to the limitation of actions; or






vii.
for so long only as may be necessary for the purposes of any examination, investigation, trial or inquiry or, in the case of land, for the purposes of the carrying out thereon of work of soil conservation or the conservation of other natural resources or work relating to agricultural development or improvement (being work relating to such development or improvement that the owner or occupier of the land has been required, and has without reasonable excuse refused or failed, to carry out),







and except so far as that provision or, as the case may be, the thing done under the authority thereof if shown not to be reasonably justifiable in a democratic society; or






b.
to the extent that the law in question makes provision for the taking of possession or acquisition of any of the following property (including an interest in or right over property), that is to say-









i.
enemy property;






ii.
property of a deceased person, a person of unsound mind or a person who has not attained the age of eighteen years, for the purpose of its administration for the benefit of the persons entitled to the beneficial interest therein;






iii.
property of a person adjudged bankrupt or a body corporate in liquidation, for the purpose of its administration for the benefit of the creditors of the bankrupt or body corporate and, subject thereto, for the benefit of other persons entitled to the beneficial interest in the property; or






iv.
property subject to a trust, for the purpose of vesting the property in persons appointed as trustees under the instrument creating the trust or by a court or, by order of a court, for the purpose of giving effect to the trust.






7. Nothing contained in or done under the authority of any law enacted by Parliament shall be held to be inconsistent with or in contravention of this section to the extent that the law in question makes provision for the compulsory taking of possession of any property, or the compulsory acquisition of any interest in or right over property, where that property, interest or right is held by a body corporate established by law for public purposes in which no monies have been invested other than monies provided by Parliament or by any other legislature established for Grenada.



7. Protection from arbitrary search or entry




1. Except with his own consent, no person shall be subjected to the search of his person or his property or the entry by others on his premises.




2. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question makes provisions-







a.
that is reasonably required in the interests of defence, public safety, public order, public morality, public health, town and country planning, the development and utilisation of mineral resources or the development or utilisation of any property for a purpose beneficial to the community;






b.
that is reasonably required for the purpose of protecting the rights or freedoms of other persons;






c.
that authorises an officer or agent of the Government of Grenada, a local government authority or a body corporate established by law for public purposes to enter on the premises of any person in order to inspect those premises or anything thereon for the purpose of any tax, rate or due or in order to carry out work connected with any property that is lawfully on those premises and that belongs to that Governments, authority or body corporate, as the case may be; or






d.
that authorises, for the purpose of enforcing the judgment or order of a court in any civil proceedings, the search of any person or property by order of a court or entry upon any premises by such order,




and except so far as that provision or, as the case may be, anything done under the authority thereof is shown not to be reasonably justifiable in a democratic society.



8. Provisions to secure protection of law




1. If any person is charged with a criminal offence, then, unless the charge is withdrawn, the case shall be afforded a fair hearing within a reasonable time by an independent and impartial court established by law.




2. Every person who is charged with a criminal offence-







a.
shall be presumed to be innocent until he is proved or has pleaded guilty;






b.
shall be informed as soon as reasonably practicable, in a language that he understands and in detail, of the nature of the offence charged;






c.
shall be given adequate time and facilities for the preparation of his defence;






d.
shall be permitted to defend himself before the court in person or, at his own expense, by a legal representative of his own choice;






e.
shall be afforded facilities to examine in person or by his legal representative the witnesses called by the prosecution before the court, and to obtain the attendance and carry out the examination of witnesses to testify on his behalf before the court on the same conditions as those applying to witnesses called by the prosecution; and






f.
shall be permitted to have without payment the assistance of an interpreter if he cannot understand the language used at the trial of the charge,




and except with his own consent the trial shall not take place in his absence unless he so conducts himself as to render the continuance of the proceedings in his presence impracticable and the court has ordered him to be removed and the trial to proceed in his absence:


Provided that, in such circumstances as may be prescribed by law, the trial may take place in the absence of the person charged so long as no punishment of death or imprisonment (other than imprisonment in default of payment of a fine) is awarded in the event of his conviction.




3. When a person is tried for any criminal offence, the accused person or any person authorised by him in that behalf shall, if he so requires and subject to payment of such reasonable fee as may be prescribed by law, be given within a reasonable time after judgment a copy for the use of the accused person of any record of the proceedings made by or on behalf of the court.




4. No person shall be held to be guilty of a criminal offence on account of any act or omission that did not, at the time it took place, constitute such an offence, and no penalty shall be imposed for any criminal offence that is severer in degree or description than the maximum penalty that might have been imposed for that offence at the time when it was committed.




5. No person who shows that he has been tried by a competent court for a criminal offence and either convicted or acquitted shall again be tried for that offence or for any other criminal offence of which he could have been convicted at the trial for that offence, save upon the order of a superior court in the course of appeal or review proceedings relating to the conviction or acquittal.




6. No person shall be tried for a criminal offence if he shows that he has been pardoned for that offence.




7. No person who is tried for a criminal offence shall be compelled to give evidence at the trial.




8. Any court or other authority prescribed by law for the determination of the existence or extent of any civil right or obligation shall be established by law and shall be independent and impartial; and where proceedings for such a determination are instituted by any person before such a court or other authority, the case shall be given a fair hearing within a reasonable time.




9. Except with the agreement of all the parties thereto, all proceedings of every court and proceedings for the determination of the existence or extent of any civil right or obligation before any other authority, including the announcement of the decision of the court or other authority, shall be held in public.




10. Nothing in subsection (9) of this section shall prevent the court or other authority from excluding from the proceedings persons other than the parties thereto and their legal representatives to such extent as the court or other authority-







a.
may by law be empowered to do and may consider necessary or expedient in circumstances where publicity would prejudice the interests of justice or in interlocutory proceedings or in the interests of public morality, the welfare of persons under the age of eighteen years or the protection of the private lives of persons concerned in the proceedings; or






b.
may by law be empowered or required to do in the interests of defence, public safety or public order.






11. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of-







a.
subsection (2) (a) of this section to the extent that the law in question imposes upon any person charged with a criminal offence the burden of proving particular facts;






b.
subsection (2) (e) of this section to the extent that the law in question imposes reasonable conditions that must be satisfied if witnesses called to testify on behalf of an accused person are to be paid their expenses out of public funds; or






c.
subsection (5) of this section to the extent that the law in question authorises a court to try a member of a disciplined force for a criminal offence notwithstanding any trial and conviction or acquittal of that member under the disciplinary law of that force, so, however, that any court so trying such a member and convicting him shall in sentencing him to any punishment take into account any punishment awarded him under that disciplinary law.






12. In the case of any person who is held in lawful detention the provisions of subsection (1), paragraphs (d) and (e) of subsection (2) and subsection (3) of this section shall not apply in relation to his trial for a criminal offence under the law regulating the discipline of persons held in such detention.




13. In this section “criminal offence” means a criminal offence under the law of Grenada.



9. Protection of freedom of conscience




1. Except with his own consent, no person shall be hindered in the enjoyment of his freedom of conscience, including freedom of thought and of religion, freedom to change his religion or belief and freedom, either alone or in community with others, and both in public and in private, to manifest and propagate his religion or belief in worship, teaching, practice and observance.




2. Except with his own consent (or, if he is a person under the age of eighteen years, the consent of his guardian) no person attending any place of education shall be required to received religious instruction or to take part in or attend any religious ceremony or observance if that instruction, ceremony or observance relates to a religion other than his own.




3. Every religious community shall be entitled, at its own expense, to establish and maintain places of education and to manage any place of education which it wholly maintains; and no such community shall be prevented from providing religious instruction for persons of that community in the course of any education provided at any places of education which it wholly maintains or in the course of any education which it otherwise provides.




4. No person shall be compelled to take any oath which is contrary to his religion or belief or to take any oath in a manner which is contrary to his religion or belief.




5. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question makes provision which is reasonably required-







a.
in the interests of defence, public safety, public order, public morality or public health; or






b.
for the purpose of protecting the rights and freedoms of other persons, including the right to observe and practise any religion without the unsolicited intervention of members of any other religion,




and except so far as that provision or, as the case may be, the thing done under the authority thereof is shown not to be reasonably justifiable in a democratic society.




6. References in this section to a religion shall be construed as including references to a religious denomination, and cognate expressions shall be construed accordingly.



10. Protection of freedom of expression




1. Except with his own consent, no person shall be hindered in the enjoyment of his freedom of expression, including freedom to hold opinions without interference, freedom to receive ideas and information without interference, freedom to communicate ideas and information without interference (whether the communication be to the public generally or to any person or class of persons) and freedom from interference with his correspondence.




2. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question makes provision-







a.
that is reasonably required in the interests of defence, public safety, public order, public morality or public health;






b.
that is reasonably required for the purpose of protecting the reputations, rights and freedoms of other persons or the private lives of persons concerned in legal proceedings, preventing the disclosure of information received in confidence, maintaining the authority and independence of the courts or regulating the technical administration or the technical operation of telephony, telegraphy, posts, wireless broadcasting or television; or






c.
that imposes restrictions upon public officers,




and except so far as that provision or, as the case may be, the thing done under the authority thereof is shown not to be reasonably justifiable in a democratic society.



11. Protection of freedom of assembly and association




1. Except with his own consent, no person shall be hindered in the enjoyment of his freedom of assembly and association, that is to say, his right to assemble freely and associate with other persons and in particular to form or belong to trade unions or other associations for the protection of his interests.




2. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question makes provision-







a.
that is reasonably required in the interests of defence, public safety, public order, public morality or public health;






b.
that is reasonably required for the purpose of protecting the rights or freedoms of other persons; or






c.
that imposes restrictions upon public officers,




and except so far as that provision or, as the case may be, the thing done under the authority thereof is shown not to be reasonably justifiable in a democratic society.



12. Protection of freedom of movement




1. No person shall be deprived of his freedom of movement, that is to say, the right to move freely throughout Grenada, the right to reside in any part of Grenada, the right to enter Grenada, the right to leave Grenada and immunity from expulsion from Grenada.




2. Any restriction on a person’s freedom of movement that is involved in his lawful detention shall not be held to be inconsistent with or in contravention of this section.




3. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question makes provision-







a.
for the imposition of restrictions on the movement or residence within Grenada of any person or on any person’s right to leave Grenada that are reasonably required in the interests of defence, public safety or public order;






b.
for the imposition of restrictions on the movement or residence within Grenada or on the right to leave Grenada of persons generally or any class of persons in the interests of defence, public safety, public order, public morality or public health and except so far as that provision or, as the case may be, the thing done under the authority thereof is shown not to be reasonably justifiable in a democratic society;






c.
for the imposition of restrictions, by order of a court, on the movement or residence within Grenada of any person or on any person’s right to leave Grenada either in consequence of his having been found guilty of a criminal offence under the law of Grenada or for the purpose of ensuring that he appears before a court at a later date for trial of such a criminal offence or for proceedings preliminary to trial or for proceedings relating to his extradition or lawful removal from Grenada;






d.
for the imposition of restrictions on the freedom of movement of any person who is not a citizen of Grenada;






e.
for the imposition of restrictions on the acquisition or use by any person of land or other property in Grenada;






f.
for the imposition of restrictions upon the movement or residence within Grenada or on the right to leave Grenada of any public officer;






g.
for the removal of a person from Grenada to be tried or punished in some other country for a criminal offence under the law of that other country or to undergo imprisonment in some other country in execution of the sentence of a court in respect of a criminal offence under the law of Grenada of which he has been convicted; or






h.
for the imposition of restrictions on the right of any person to leave Grenada that are reasonably required in order to secure the fulfilment of any obligations imposed on that person by law and except so far as that provision or, as the case may be, the thing done under the authority thereof is shown not to be reasonably justifiable in a democratic society.






4. If any person whose freedom of movement has been restricted by virtue of such a provision as is referred to in subsection (3) (a) of this section so requests at any time during the period of that restriction not earlier than three months after the order was made or three months after he last made such a request, as the case may be, his case shall be reviewed by an independent and impartial tribunal presided over by a person appointed by the Chief Justice from among persons who are entitled to practise as a barrister or a solicitor in Grenada.




5. On any review by a tribunal in pursuance of subsection (4) of this section of the case of any person whose freedom of movement has been restricted, the tribunal may make recommendations concerning the necessity or expediency of the continuation of that restriction to the authority by whom it was ordered and, unless it is otherwise provided by law, that authority shall be obliged to act in accordance with any such recommendations.



13. Protection from discrimination on the grounds of race, etc




1. Subject to the provisions of subsections of subsections (4), (5) and (7) of this section, no law shall make any provision that is discriminatory either of itself or in its effect.




2. Subject to the provisions of subsections (6), (7) and (8) of this section, no person shall be treated in a discriminatory manner by any person acting by virtue of any written law or in the performance of the functions of any public office or any public authority.




3. In this section, the expression “discriminatory” means affording different treatment to different persons attributable wholly or mainly to their respective descriptions by race, place of origin, political opinions, colour, creed or sex whereby persons of one such description are subjected to disabilities or restrictions to which persons of another such description are not made subject or are accorded privileges or advantages which are not accorded to persons of another such description.




4. Subsection (1) of this section shall not apply to any law so far as that law makes provision-







a.
for the appropriation of public revenues or other public funds;






b.
with respect to persons who are not citizens of Grenada; or






c.
whereby persons of any such description as is mentioned in subsection (3) of this section may be subjected to any disability or restriction or may be accorded any privilege or advantage which, having regard to its nature and to special circumstances pertaining to those persons or to persons of any other such description, is reasonably justifiable in a democratic society.






5. Nothing contained in any law shall be held to be inconsistent with or in contravention of subsection (1) of this section to the extent that it makes provision with respect to standards or qualifications (not being standards or qualifications specifically relating to race, place of origin, political opinions, colour, creed or sex) to be required of any person who is appointed to or to act in any office in the public service. Any office in a disciplined force, any office in the service of a local government authority or in any office in a body corporate established by law for public purposes.




6. Subsection (2) of this section shall not apply to anything which is expressly or by necessary implication authorised to be done by any such provision of law as is referred to in subsection (4) or subsection (5) of this section.




7. Nothing contained in or done under the authority of any law shall be held to be inconsistent with or in contravention of this section to the extent that the law in question makes provision whereby persons of any such description as is mentioned in subsection (3) of this section may be subjected to any restriction on the rights and freedoms guaranteed by sections 7, 9, 10, 11 and 12 of this Constitution, being such a restriction as is authorised by section 7(2), section 9(5), section 10(2), section 11(2) or paragraph (a), (b) or (h) of section 12(3), as the case may be.




8. Nothing in subsection (2) of this section shall affect any discretion relating to the institution, conduct or discontinuance of civil or criminal proceedings in any court that is vested in any person by or under this Constitution or any other law.



14. Derogations from fundamental rights and freedoms under emergency powers


Nothing contained in or done under the authority of a law enacted by Parliament shall be held to be inconsistent with or in contravention of section 3 or section 13 of this Constitution to the extent that the law authorises the taking during any period of public emergency of measures that are reasonably justifiable for dealing with the situation that exists in Grenada during that period.



15. Protection of persons detained under emergency laws




1. When a person is detained by virtue of any such law as is referred to in section 14 of this Constitution the following provisions shall apply, that is to say:-







a.
he shall, as soon as reasonably practicable and in any case not more than seven days after the commencement of his detention, be furnished with a statement in writing in a language that he understands specifying in detail the grounds upon which he is detained;






b.
not more than fourteen days after the commencement of his detention, a notification shall be published in the Official Gazette stating that he has been detained and giving particulars of the provision of law under which his detention is authorised;






c.
not more than one month after the commencement of his detention and thereafter during his detention at intervals of not more than six months, his case shall be reviewed by an independent and impartial tribunal established by law and presided over by a person appointed by the Chief Justice from among persons who are entitled to practise as a barrister or a solicitor in Grenada;






d.
he shall be afforded reasonable facilities to consult a legal representative of his own choice who shall be permitted to make representations to the tribunal appointed for the review of the case of the detained person; and






e.
at the hearing of his case by the tribunal appointed for the review of his case he shall be permitted to appear in person or by a legal representative of his own choice.






2. On any review by a tribunal in pursuance of this section of the case of a detained person, the tribunal may make recommendations concerning the necessity or expediency of continuing his detention to the authority by which it was ordered but, unless it is otherwise provided by law, that authority shall not be obliged to act in accordance with any such recommendations.




3. Nothing contained in subsection (1) (d) or subsection (1) (e) of this section shall be construed as entitling a person to legal representation at public expense.



16. Enforcement of protective provisions




1. If any person alleges that any of the provisions of sections 2 to 15 (inclusive) of this Constitution has been, is being or is likely to be contravened in relation to him (or, in the case of a person who is detained, if any other person alleges such a contravention in relation to the detained person), then without prejudice to any other action with respect to the same matter which is lawfully available, that person (or that other person) may apply to the High Court for redress.




2. The High Court shall have original jurisdiction-







a.
to hear and determine any application made by any person in pursuance of subsection (1) of this section; and






b.
to determine any question arising in the case of any person which is referred to it in pursuance of subsection (3) of this section and may make such declarations or orders, issue such writs and give such direction as it may consider appropriate for the purpose of enforcing or securing the enforcement of any of the provisions of section 2 to 15 (inclusive) of this Constitution:




Provided that the High Court may decline to exercise its powers under this subsection if it is satisfied that adequate means of redress for the contravention alleged are or have been available to the person concerned under any other law.




3. If in any proceedings in any court (other than the Court of Appeal, the High Court or a court martial) any question arises as to the contravention of any of the provisions of section 2 to 15 (inclusive) of this Constitution, the person presiding in that court may, and shall if any party to the proceedings so request, refer the question to the High Court unless, in his opinions, the raising of the question is merely frivolous or vexatious.




4. Where any question is referred to the High Court in pursuance of subsection (3) of this section, the High Court shall give its decision upon the question and the court in which the question arose shall dispose of the case in accordance with that decision or, if that decision is the subject of an appeal to the Court of Appeal or to Her Majesty in Council, in accordance with the decision of the Court of Appeal or, as the case may be, of Her Majesty in Council.




5. Parliament may confer upon the High Court such powers in addition to those conferred by this section as may appear to be necessary or desirable for the purpose of enabling that court more effectively to exercise the jurisdiction conferred upon it by this section.




6. The Chief Justice may make rules with respect to the practice and procedure of the High Court in relation to the jurisdiction and powers conferred on it by or under this section (including rules with respect to the time within which applications may be brought and references shall be made to the High Court).



17. Declaration of emergency




1. The Governor-General may, by Proclamation which shall be published in the Gazette, declare that a state of emergency exists for the purposes of this Chapter.




2. Every declaration of emergency shall lapse-







a.
in the case of a declaration made when Parliament is sitting, at the expiration of a period of seven days beginning with the date of publication of the declaration; and






b.
in any other case, at the expiration of a period of twenty-one days beginning with the date of publication of the declaration unless it has in the meantime been approved by a resolution of both Houses of Parliament.






3. A declaration of emergency may at any time be revoked by the Governor-General by Proclamation which shall be published in the Gazette.




4. A declaration of emergency that has been approved by a resolution of the Houses of Parliament in pursuance of subsection (2) of this section shall, subject to the provisions of subsection (3) of this section, remain in force so long as the resolution of both those Houses remains in force and no longer.




5. A resolution of a House of parliament passed for the purposes of this section shall remain in force for six months or such shorter period as may be specified therein:


Provided that any such resolution may be extended from time to time by a further such resolution, each extension not exceeding six months from the date of the resolution effecting the extension; and any such resolution may be revoked at any time by a resolution of that House.




6. A resolution of a House of Parliament for the purposes of subsection (2) of this section and a resolution of a House extending any such resolution shall not be passed unless it is supported by the votes of a majority of all the members of the House.




7. Any provision of this section that a declaration of emergency shall lapse or cease to be in force at any particular time is without prejudice to the making of a further such declaration whether before or after that time.




8. The Governor-General may summon the Houses of Parliament to meet for the purposes of subsection (2) of this section notwithstanding that Parliament then stands dissolved, and the persons who were members of the Senate and the House of Representatives immediately before the dissolution shall be deemed, for those purposes, still to be members of those Houses but, subject to the provisions of sections 28(3) and 34(4) of this Constitution (which relate to the election of the President of the Senate and the Speaker of the House of Representatives), a House of Parliament shall not, when summoned by virtue of this subsection, transact any business other than debating and voting upon a resolution for the purposes of subsection (2) of this section.



18. Interpretation and savings




1. In this Chapter, unless the context otherwise requires-







•
“contravention”, in relation to any requirement, includes a failure to comply with that requirement, and cognate expressions shall be construed accordingly;






•
“court” means any court of law having jurisdiction in Grenada other than a court established by a disciplinary law, and includes Her Majesty in council and in sections 2 and 4 of this Constitution a court established by a disciplinary law;






•
“disciplinary law” means a law regulating the discipline of any disciplined force;






•
“disciplined force” means-









a.
a naval, military or air force;






b.
the Police Force; or






c.
a prison service;






•
“legal representative” means a person entitled to be in or to enter Grenada and entitled to practise as a barrister in Grenada or, except in relation to proceedings before a court in which a solicitor has no right of audience, entitled to practise as a solicitor in Grenada;






•
“member”, in relation to a disciplined force, includes any person who, under the law regulating the discipline of that force, is subject to that discipline.






2. In this Chapter “a period of public emergency” means any period during which-







a.
Her Majesty is at war; or






b.
a declaration of emergency is in force under section 17 of this Constitution.






3. In relation to any person who is a member of a disciplined force raised under a law enacted by Parliament or by any other legislature established for Grenada, nothing contained in or done under the authority of the disciplinary law of that force shall be held to be inconsistent with or in contravention of any of the provisions of this Chapter other than sections 2, 4 and 5 of this Constitution.




4. In relation to any person who is a member of a disciplined force raised otherwise than as aforesaid, and lawfully present in Grenada, nothing contained in or done under the authority of the disciplinary law of that force shall be held to be inconsistent with or in contravention of any of the provisions of this Chapter.



Chapter II. Governor-General



19. Establishment of office of Governor-General


There shall be a Governor-General of Grenada who shall be appointed by Her Majesty and shall hold office during Her Majesty’s pleasure and who shall Her Majesty’s representative in Grenada.



20. Oaths to be taken by Governor-General


A person appointed to hold the office of Governor-General shall, before entering upon the duties of that office, take and subscribe the oath of allegiance and the oath of office.



21. Acting Governor-General




1. During any period when the office of Governor-General is vacant or the holder of the office of Governor-General is absent from Grenada or is for any other reason unable to perform the functions of his office those functions shall be performed by such person as Her Majesty may appoint.




2. Before assuming the functions of the office of Governor-General any such person as aforesaid shall make the oaths directed by section 20 of this Constitution to be made by the Governor-General.




3. Any such person as aforesaid shall not continue to perform the functions of the office of Governor-General or some other person having a prior right to perform the functions of that office has notified him that he is about to assume or resume those functions.




4. The holder of the office of Governor-General shall not, for the purposes of this section, be regarded as absent from Grenada or as unable to perform the functions of his office-







a.
by reason that he is in passage from one part of Grenada to another; or






b.
at any time when there is a subsisting appointment of a deputy under section 22 of this Constitution.





22. Deputy to Governor-General




1. Whenever the Governor-General-







a.
has occasion to be absent from the seat of Government but not from Grenada;






b.
has occasion to be absent from Grenada for a period which he considers, acting in his own deliberate judgment, will be of short duration; or






c.
is suffering from an illness which he considers, acting in his own deliberate judgment, will be of short duration,




he may, acting in accordance with the advice of the Prime Minister, appoint any person in Grenada to be his deputy during such absence or illness and in that capacity to perform on his behalf such of the functions of the office of Governor-General as may be specified in the instrument by which he is appointed.




2. The power and authority of the Governor-General shall not be abridged, altered or in any way affected by the appointment of a deputy under this section, and, subject to the provisions of this Constitution, a deputy shall conform to and observe all instructions that the Governor-General, acting in his own deliberate judgment, may from time to time address to him:


Provided that the question whether or not a deputy has conformed to and observed any such instructions shall not be enquired into by any court of law.




3. A person appointed as deputy under this section shall hold that appointment for such period as may be specified in the instrument by which he is appointed, and his appointment may be revoked at any time by the Governor-General, acting in accordance with the advice of the Prime Minister.



Chapter III. Parliament



Part I. Composition of Parliament



23. Establishment of Parliament


There shall be a Parliament of Grenada which shall consist of Her Majesty, a Senate and a House of Representatives.



The Senate



24. Composition of Senate




1. The Senate shall consist of thirteen members (in this constitution referred to as “Senators”) who shall be appointed by the Governor-General in accordance with this section.




2. Of the Senators-







a.
seven shall be appointed by the Governor-General, acting in accordance with the advice of the Prime Minister;






b.
three shall be appointed by the Governor-General, acting in accordance with the advice of the Leader of the Opposition; and






c.
three shall be appointed by the Governor-General, acting in accordance with the advice of the Prime Minister after the Prime Minister has consulted the organisations or interests which the Prime Minister considers the Senators should be selected to represent.





25. Qualifications for appointment as Senator


Subject to the provisions of section of this Constitution, a person shall be qualified to be appointed as a Senator if, and shall not be so qualified unless, he-







a.
is a Commonwealth citizen who has attained the age of eighteen years;






b.
has either resided in Grenada for a period of twelve months immediately before the date of his appointment or is domiciled and resident in Grenada at that date; and






c.
is able to speak and, unless incapacitated by blindness or other physical cause, to read the English language with sufficient proficiency to enable him to take an active part in the proceedings of the Senate.





26. Disqualifications for appointment as Senator




1. No person shall be qualified to be appointed as a Senator if he-







a.
is, by virtue of his own act, under any acknowledgement of allegiance, obedience or adherence to a foreign power or state;






b.
is an undischarged bankrupt, having been adjudged or otherwise declared bankrupt under any law in force in Grenada;






c.
is a person certified to be insane or otherwise adjudged to be of unsound mind under any law in force in Grenada;






d.
is under sentence of death imposed on him by a court in any part of the Commonwealth or is serving a sentence of imprisonment (by whatever named called) exceeding twelve months imposed on him by such a court or substituted by competent authority for some other sentence imposed on him by such a court, or is under such a sentence of imprisonment the execution of which has been suspended;






e.
subject to such exceptions and limitations as may be prescribed by Parliament, he has any such interest in any such government contract as may be prescribed.






2. Parliament may provide that a person who is convicted by any court of any offence that is prescribed by Parliament and that is connected with the election of members of the House of Representatives or is reported guilty of such an offence by the court trying an election petition shall not be qualified, for such period (not exceeding five years) following his conviction or, as the case may be, following the report of the court as may be so prescribed, to be appointed as a Senator.




3. No person shall be qualified to be appointed as a Senator who is a member of the House of Representatives.




4. Parliament may provide that, subject to such exceptions and limitations (if any) as Parliament may prescribe, a person shall not be qualified to be appointed as a Senator if,-







a.
he holds or is acting in any office or appointment (either individually or by reference to a class of public office or appointment);






b.
he belongs to any of the armed forces of the Crown or to any class of person that is comprised in any such force; or






c.
he belongs to any police force or to any class of person that is comprised in any such force.






5. For the purposes of paragraph (d) of subsection (1) of this section-







a.
two or more sentences of imprisonment that are required to be served consecutively shall be regarded as separate sentences if none of those sentences exceeds twelve months, but if any one of such sentences exceeds that term they shall be regarded as one sentence; and






b.
no account shall be taken of a sentence of imprisonment imposed as an alternative to or in default of the payment of a fine.






6. In paragraph (e) of subsection (1) of this section “government contract” means any contract made with the Government of Grenada or with a department of that Government or with an officer of that Government contracting as such.



27. Tenure of office of Senators




1. A Senator shall vacate his seat in the Senate at the next dissolution of Parliament after his appointment.




2. A Senator shall also vacate his seat in the Senate-







a.
if he is absent from the sittings of the Senate for such period and in such circumstances as may be prescribed in the rules of procedure of the Senate;






b.
if he ceases to be a Commonwealth citizen;






c.
if, with his consent, he is nominated as a candidate for election to the House of Representatives or if he is elected to be a member of that House;






d.
subject to the provisions of subsection (3) of this section, if any other circumstances arise that, if he were not such a member, would cause him to be disqualified to be appointed as such by virtue of subsection (1) of section 26 of this Constitution or of any law enacted in pursuance of subsection (2) or (4) of that section; or






e.
if the Governor-General, acting in accordance with the advice of the Prime Minister in the case of a Senator appointed under paragraph (a) or (c) of subsection (2) of section 24 of this Constitution or in accordance with the advice of the Leader of the Opposition in the case of a Senator appointed under paragraph (b) of that subsection, declares the seat of that Senator to be vacant.











3. 




a.
If any circumstances such as are referred to in paragraph (d) of subsection (2) of this section arise because any Senator in under sentence of death or imprisonment, adjudged to be of unsound mind, declared bankrupt or convicted or reported guilty of an offence relating to elections and if it is open to the Senator to appeal against the decision (either with the leave of a court or other authority or without such leave), he shall forthwith cease to perform his functions as a senator but, subject to the provisions of this section, he shall not vacate his seat until the expiration of a period of thirty days thereafter:







Provided that the President of the Senate may, at the request of the Senator, from time to time, extend that period for further periods of thirty days to enable the member to pursue an appeal against the decision, so, however, that extensions of time exceeding in the aggregate one hundred and fifty days shall not be given without the approval, signified by resolution, of the Senate.






b.
If, on the determination of any appeal, such circumstances continue to exist and no further appeal is open to the member or if, by reason of the expiration of any period for entering an appeal or notice thereof or the refusal of leave to appeal or for any other reason, it ceases to be open to the Senator to appeal, he shall forthwith vacate his seat.






c.
If at any time before the Senator vacates his seat such circumstances aforesaid cease to exist, his seat shall not become vacant on the expiration of the period referred to in paragraph (a) of this subsection and he may resume the performance of his functions as a Senator.





28. President and Deputy President of Senate




1. When the Senate first meets after it has been dissolved and before it proceeds to the despatch of any other business, it shall elect a Senator, not being a Minister or a Parliamentary Secretary, to be President of the Senate; and whenever the office of President is vacant otherwise than by reason of a dissolution of the Senate, the Senate shall elect another Senator to fill that office.




2. When the Senate first meets or after it has been dissolved, it shall, as soon as practicable, elect a Senator, not being a Minister or a Parliamentary Secretary, to be Deputy President; and whenever the office of Deputy President becomes vacant, the Senate shall, as soon as convenient, elect another senator to fill that office.




3. No business shall be transacted in the Senate (other than the election of a President) at any time when the office of President is vacant.




4. A person shall vacate the office of President or Deputy President of the Senate-







a.
if he ceases to be a Senator:







Provided that the President shall not vacate his office by reason only that he has ceased to be a Senator on a dissolution of Parliament until the Senate first meets after that dissolution;






b.
if he is appointed to be a Minister or a Parliamentary Secretary; or






c.
in the case of the Deputy President, if he is elected to be President.











5. 




a.
If, by virtue of section 27(3) of this Constitution, the President or Deputy President of the Senate is required to cease to perform his functions as a Senator he shall also cease to perform his functions as President or Deputy President, as the case may be, and those functions shall, until he vacates his seat in the Senate or resumes the performance of the functions of his office, be performed-









i.
in the case of the President, by the Deputy President or, if the office of Deputy President is vacant or the Deputy President is required to cease to perform his functions as a Senator by virtue of section 27(3) of this Constitution, by such Senator (not being a Minister or a Parliamentary Secretary) as the Senate may elect for the purpose;






ii.
in the case of the Deputy President, by such Senator (not being a Minister or a Parliamentary Secretary) as the Senate may elect for the purpose;






b.
If the President or Deputy President resumes the performance of his functions as a Senator, in accordance with the provisions of section 27(3) (c) of this Constitution, he shall also resume the performance of his functions as President or Deputy President, as the case may be.





The House of Representatives



29. House of Representatives




1. The House of Representatives shall consist of such number of members as corresponds with the number of constituencies for the time being established for Grenada under section 56 of this Constitution, who shall be elected in accordance with the provisions of section 32 of this Constitution.




2. If a person who is not a member of the House of Representatives is elected to be Speaker of the House he shall, by virtue of holding the office of Speaker, be a member of the House.



30. Qualifications for membership of House of Representatives


Subject to the provisions of section 31 of this Constitution, a person shall be qualified to be elected as a member of the House of Representatives if, and shall not be so qualified unless, he-







a.
is a Commonwealth citizen who has attained the age of eighteen years;






b.
has resided in Grenada for a period of twelve months immediately before the date of his nomination for election or is domiciled and resident in Grenada at that date; and






c.
is able to speak and, unless incapacitated by blindness or other physical cause, to read the English language with sufficient proficiency to enable him to take an active part in the proceedings of the House.





31. Disqualifications for membership of House of Representatives




1. No person shall be qualified to be elected as a member of the House of Representatives if he-







a.
is by virtue of his own act, under any acknowledgement of allegiance, obedience or adherence to a foreign power or state;






b.
is an undischarged bankrupt, having been adjudged or otherwise declared bankrupt under any law in force in Grenada;






c.
is a person certified to be insane or otherwise adjudged to be of unsound mind under any law in force in Grenada;






d.
is under sentence of death imposed on him by a court in any part of the Commonwealth or is serving a sentence of imprisonment (by whatever name called) exceeding twelve months imposed on him by such a court or substituted by competent authority for some other sentence imposed on him by such a court, or is under such a sentence of imprisonment the execution of which has been suspended; or






e.
subject to such exceptions and limitations as may be prescribed by Parliament, he has any such interest in any such government contract as may be prescribed.






2. Parliament may provide that a person shall not be qualified to be elected as a member of the House of Representatives if he holds or is acting in any office that is specified by Parliament and the functions of which involve responsibility for, or in connection with, the conduct of any election to the House or the compilation of any register of voters for the purposes of such an election.




3. Parliament may provide that a person who is convicted by any court of any offence that is prescribed by Parliament and that is connected with the election of members of the House of Representatives or is reported guilty of such an offence by the court trying an election petition shall not be qualified, for such period (not exceeding five years) following his conviction or, as the case may be, following the report of the court as may be so prescribed, to be elected as a member of the House.




4. Parliament may provide that, subject to such exceptions and limitations (if any) as Parliament may prescribe, a person shall not be qualified to be elected as a member of the House of Representatives if,-







a.
he holds or is acting in any public office or appointment (either individually or by reference to a class of public office or appointment);






b.
he belongs to any of the armed forces of the Crown or to any class of person that is comprised in any such force; or






c.
he belongs to any police force or to any class of person that is comprised in any such force.






5. For the purposes of paragraph (d) of subsection (1) of this section-







a.
two or more sentences of imprisonment that are required to be served consecutively shall be regarded as separate sentences if none of those sentences exceeds twelve months, but if any one of such sentences exceeds that term they shall be regarded as one sentence; and






b.
no account shall be taken of a sentence of imprisonment imposed as an alternative to or in default of the payment of a fine.






6. In paragraph (e) of subsection (1) of this section “government contract” means any contract made with the Government of Grenada or with a department of that Government or with an officer of that Government contracting as such.



32. Election of members of House of Representatives




1. Each of the constituencies into which Grenada is divided in accordance with the provisions of section 56 of this Constitution shall return one member to the House of Representatives who shall be directly elected in such manner as may, subject to the provisions of this Constitution, be prescribed by or under any law.









2. 




a.
Every Commonwealth citizen who has attained the prescribed age and who possesses such qualifications relating to residence or domicile in Grenada as Parliament may prescribe shall, unless he is disqualified by Parliament from registration as a voter for the purposes of elections of members of the House of Representatives, be entitled to be registered as such a voter under any law in that behalf, and no other person may be so registered.






b.
Every person who is registered as aforesaid in any constituency shall, unless he is disqualified by Parliament from voting in that constituency in any election of members of the House of Representatives, be so entitled to vote, in accordance with the provisions of any law in that behalf, and no other person may so vote.






c.
The prescribed age for the purposes of this subsection shall be the age of eighteen years.






3. In any election of members of the House of Representative the votes shall be given by ballot in such manner as not to disclose how any particular person votes.



33. Tenure of office of members of House of Representatives




1. A member of the House of Representatives shall vacate his seat in the House at the next dissolution of Parliament after his election.




2. A member of the House of Representatives shall also vacate his seat in the House-







a.
if he is absent from the sittings of the House for such period and in such circumstances as may be prescribed in the rules of procedure of the House;






b.
if he ceases to be a Commonwealth citizen; or






c.
subject to the provisions of subsection (3) of this section, if any other circumstances arise that, if he were not such a member, would cause him to be disqualified to be elected as such by virtue of subsection (1) of section 31 of this Constitution or of any law enacted in pursuance of subsection (2), (3) or (4) of that section.











3. 




a.
If any circumstances such as are referred to in paragraph (c) of subsection (2) of this section arise because any member of the House of Representatives is under sentence of death or imprisonment, adjudged to be of unsound mind, declared bankrupt or convicted or reported guilty of an offence relating to elections and if it is open to the member to appeal against the decision (either with the leave of a court or other authority or without such leave), he shall forthwith cease to perform his functions as a member of the House but, subject to the provisions of this section, he shall not vacate his seat until the expiration of a period of thirty days thereafter:







Provided that the Speaker may, at the request of the member, from time to time, extend that period for further periods of thirty days to enable the member to pursue an appeal against the decision, so, however, that extensions of time exceeding in the aggregate one hundred and fifty days shall not be given without the approval, signified by resolution, of the House.






b.
If, on the determination of any appeal, such circumstances continue to exist and no further appeal is open to the member, or if, by reason of the expiration of any period for entering an appeal or notice thereof or the refusal of leave to appeal or for any other reason, it ceases to be open to the member to appeal, he shall forthwith vacate his seat.






c.
If at any time before the member of the House vacates his seat such circumstances aforesaid cease to exist, his seat shall not become vacant on the expiration of the period referred to in paragraph (a) of this subsection and he may resume the performance of his functions as a member of the House.





34. Speaker and Deputy Speaker




1. When the House of Representatives first meets after any general election and before it proceeds to the despatch of any other business, it shall elect a person to be the Speaker of the House; and if the office of Speaker falls vacant at any time before the net dissolution of Parliament, the House shall elect another person to that office.




2. The Speaker may be elected either from among the members of the House of Representatives who are not Ministers or Parliamentary Secretaries, or from among persons who are not members of the House of Representatives:


Provided that a person who is not a member of the House of Representatives shall not be elected as Speaker if-







a.
he is not a Commonwealth citizen; or






b.
he is a person disqualified for election as a member of the House of Representatives by virtue of section 31(1) of this Constitution or any law enacted in pursuance of subsection (2), (3) or (4) of that section.






3. When the House of Representatives first meets after any general election and before it proceeds to the despatch of any other business except the election of the Speaker, the House shall elect a member of the House, who is not a Minister or a Parliamentary Secretary, to be Deputy Speaker of the House, and if the office of Deputy Speaker falls vacant at any time before the next dissolution of Parliament, the House shall, as soon as convenient, elect another such member to that office.




4. No business shall be transacted in the House of Representatives (other than the election of a Speaker) at any time when the office of Speaker is vacant.




5. A person shall vacate the office of Speaker-







a.
in the case of a Speaker elected from among persons who are not members of the House-









i.
when the House first meets after any dissolution of Parliament;






ii.
if he ceases to be a Commonwealth citizen; or






iii.
if any circumstances arise that would cause him to be disqualified for election as a member of the House of Representatives by virtue of section 31(1) of this Constitution or any law enacted in pursuance of subsection (2), (3) or (4) of that section; or






b.
in the case of a Speaker elected from among the members of the House-









i.
if he ceases to be a member of the House: Provided that the Speaker shall not vacate his office by reason only that he has ceased to be a member of the House on a dissolution of Parliament, until the House first meets after the dissolution; or






ii.
if he is appointed to be a Minister or a Parliamentary Secretary.






6. A person shall vacate the office of Deputy Speaker-







a.
if he ceases to be a member of the House;






b.
if he is appointed to be a Minister or a Parliamentary Secretary; or






c.
if he is elected to be Speaker.











7. 




a.
If, by virtue of section 33(3) of this Constitution, the Speaker or Deputy Speaker is required to cease to perform his functions as a member of the House of Representatives he shall also cease to perform his functions as Speaker or Deputy Speaker, as the case may be, and those functions shall, until he vacates his seat in the House or resumes the performance of the functions of his office, be performed-









i.
in the case of the Speaker, by the Deputy Speaker or, if the office of Deputy Speaker is vacant or the Deputy Speaker is required to cease to perform his functions as a member of the House of Representatives by virtue of section 33(3) of this Constitution, by such member of the House (not being a Minister or a Parliamentary Secretary) as the House may elect for the purpose;






ii.
in the case of the Deputy Speaker, by such member of the House (not being a Minister or a Parliamentary Secretary) as the House may elect for the purpose.






b.
If the Speaker or Deputy Speaker resumes the performance of his functions as a member of the House, in accordance with the provisions of section 33(3) of this Constitution, he shall also resume the performance of his functions as Speaker or Deputy Speaker, as the case may be.





35. Supervisor of Elections




1. There shall be a Supervisor of Elections whose duty it shall be to exercise general supervision over the registration of voters in elections of the members of the House of Representatives and over the conduct of such elections.




2. The functions of the office of Supervisor of Elections shall be exercised by the person holding or acting in such public office as may for the time being be designated in that behalf by the Governor-General acting in his own deliberate judgment.




3. A person shall not enter upon the duties of the office of Supervisor of Elections until he has taken and subscribed the oath of allegiance and the oath of office.




4. For the purposes of the exercise of his functions under subsection (1) of this section, the Supervisor of Elections may give such directions as he considers necessary or expedient to any registering officer, presiding officer or returning officer relating to the exercise by that officer of his functions under any law regulating the registration of voters or the conduct of elections, and any officer to whom directions are given under this subsection shall comply with those directions.




5. The Supervisor of Elections may, whenever he considers it necessary or expedient so to do, report to the House of Representatives on the exercise of his functions under the foregoing provisions of this section; he shall submit every such report to the Minister for the time being responsible for matters relating to the election of members of the House of Representatives and that Minister shall, not later than seven days after the House first meets after he has received the report, lay it before the House.




6. In the exercise of his functions under the foregoing provisions of this section, the Supervisor of Elections shall not be subject to the direction or control of any other person or authority.




7. The Supervisor of Elections shall exercise such other functions in relation to elections (whether to the House of Representatives or to local government authorities) as may be prescribed by or under any law enacted by Parliament.



General Provisions



36. Clerks to Houses of Parliament and their staff




1. There shall be a Clerk to the Senate and a Clerk to the House of Representatives:


Provided that the offices of Clerk to the Senate and Clerk to the House of Representatives may be held by the same person.




2. Subject to the provisions of any enacted by Parliament, the office of Clerk of each House of Parliament and the members of his staff shall be offices in the public service.



37. Determination of questions as to membership of Parliament




1. The High Court shall have jurisdiction to hear and determine any question whether-







a.
any person has been validly appointed as a Senator;






b.
any person has been validly elected as a member of the House of Representatives;






c.
any person who has been elected as Speaker of the House of Representatives from among persons who were not members thereof was qualified to be so elected or has vacated the office of Speaker;






d.
any Senator or member of the House of Representatives has vacated his seat or is required, under the provisions of section 27(3) or 33(3) of this Constitution, to cease to perform any of his functions as a Senator or member of the House or Representatives.






2. An application to the High Court for the determination of any question under subsection (1) (a) of this section may be made by any person registered in a constituency as a voter in elections of members of the House of Representatives or by the Attorney-General, and an application to the High Court for the determination of any question under subsection (1) (b) of this section may be made by any person entitled to vote in the election to which the application relates or by any person who was a candidate in that election or by the Attorney-General, the Attorney-General may intervene and may then appear or be represented in the proceedings.




3. An application to the High Court for the determination of any question under subsection (1) (c) of this section may be made by any member of the House of Representatives or by the Attorney-General and if it is made by a person other than the Attorney-General, the Attorney-General may intervene and may then appear or be represented in the proceedings.




4. An application to the High Court for the determination of any question under subsection (1) (d) of this section may be made-







a.
in the case of a Senator, by a member of the senate, by any person registered in a constituency as a voter in elections of members of the House of Representatives or by the Attorney-General;






b.
in the case of a member of the House of Representatives, by a member of that House or by any person registered in a constituency as a voter in elections of members of that House or by the Attorney-General,




and, if it is made by a person other than the Attorney-General, the Attorney-General may intervene and may then appear or be represented in the proceedings.




5. Parliament may make provision with respect to-







a.
the circumstances and manner in which and the imposition of conditions upon which any application may be made to the High Court for the determination of any question under this section; and






b.
the powers, practice and procedure of the High Court in relation to any such application.






6. An appeal shall lie as of right to the Court of Appeal from any final decision of the High Court determining such a question as is referred to in subsection (1) of this section.




7. No appeal shall lie from any decision of the Court of Appeal in exercise of the jurisdiction conferred by subsection (6) of this section and no appeal shall lie from any decision determining such a question as is referred to in subsection (1) of this section.




8. In the exercise of his functions under this section, the Attorney-General shall not be subject to the direction or control of any other person or authority.



Part II. Legislation and Procedure of Parliament



38. Power to make laws


Subject to the provisions of this Constitution, Parliament may make laws for the peace, order and good government of Grenada.



39. Alteration of this Constitution and certain other laws




1. Parliament may alter any of the provisions of this Constitution or of the Courts Order or section 3 of the West Indies Associated States (Appeals to Privy Council) Order 1967(a) in the manner specified in the following provisions of this section.




2. A bill to alter this constitution or the Courts Order or section 3 of the West Indies Associated States (Appeals to Privy Council) Order 1967 shall not be regarded as being passed by the House of Representatives unless on its final reading in that House the bill is supported by the votes of not less than two-thirds of all the members of the House.




3. An amendment made by the Senate to such a bill that has been passed by the House of Representatives shall not be regarded as being agreed to by the House of Representatives for the purpose of section 48 of this Constitution unless such agreement is signified by resolution supported by the votes of not less than two-thirds of all the members of the House Representatives.




4. For the purposes of section 49(4) of this constitution, an amendment of a bill to alter this Constitution or the Courts Order or section 3 of the West Indies Associated States (Appeals to Privy Council) Order 1967 shall not be suggested to the Senate by the House of Representatives unless a resolution so to suggest the amendment has been supported by the votes of not less than two-thirds of all the members of the House of Representatives.




5. A bill to alter this section, Schedule 1 to this Constitution or any of the provisions of this Constitution specified in Part I of that Schedule or any of the provisions of the Courts Order specified in Part II of that Schedule or section 3 of the West Indies Associated States (appeals to Privy Council) Order 1967 shall not be submitted to the Governor for his assent unless-







a.
there has been an interval of not less than ninety days between the introduction of the bill in the House of Representatives and the beginning of the proceedings in the House on the section reading of the bill in that House;






b.
after it has been passed by both Houses of Parliament or, in the case of a bill to which section 48 of this Constitution applies, after its rejection by the Senate for the second time; and






c.
the bill has been approved on a referendum, held in accordance with such provision as may be made in that behalf by Parliament, by not less than two-thirds of all the votes validly cast on that referendum.






6. Every person who, at the time when the referendum is held, world be entitled to vote in elections of members of the House of Representatives shall be entitled to vote on a referendum held for the purposes of this section in accordance with such procedures as may be prescribed by Parliament for the purposes of the referendum and no other person shall be entitled so to vote.




7. The conduct of any referendum for the purposes of subsection (5) of this section shall be under the general supervision of the Supervisor of Elections and the provisions of subsections (4), (5) and (6) of section 35 of this Constitution shall apply in relation to the exercise by the Supervisor of Elections or by any other officer of his functions with respect to a referendum as they apply in relation to the exercise of his functions with respect to elections of members of the House of Representatives.









8. 




a.
A bill to alter this Constitution or the Courts Order or section 3 of the West Indies Associated States (Appeals to Privy Council) Order 1967 shall not be submitted to the Governor-General for his assent unless it is accompanied by a certificate under the hand of the Speaker of the House of Representatives (or, if the Speaker is for any reason unable to exercise the functions of his office, the Deputy Speaker) that the provisions of subsection (2),(3) or (4), as the case may be, of this section have been complied with and, where a referendum has been held, by a certificate of the supervisor of Elections stating the results of the referendum.






b.
The certificate of the Speaker or, as the case may be, the Deputy Speaker under this subsection shall be conclusive that the provisions of subsection (2), (3) or (4) of this section have been complied with and shall not be enquired into in any court of law.






9. In this section-







a.
references to this Constitution include references to any law that alters this Constitution;






b.
references to the Courts Order are reference to the West Indies Associated States Supreme Court Order 1967(a) in so far as it has effect as part of the law of Grenada and include references to any law that alters that Order in so far as it has such effect;






c.
references to section 3 of the West Indies Associated States (Appeals to Privy Council) Order 1967 are references to that section in so far as it has effect as part of the law of Grenada and include reference to any law that alters that section in so far as it has such effect;






d.
references to altering this Constitution or the Courts Order or section 3 of the West Indies Associated States (Appeals to Privy Council) Order 1967, as case may be, or to altering any provision include references-









i.
to revoking it, with or without re-enactment thereof or the making of different provision in lieu thereof;






ii.
to modifying it, whether by omitting or amending any of its provisions or inserting additional provisions in it or otherwise; and






iii.
to suspending its operation for any period or terminating any such suspension.





40. Oath by members of Parliament




1. Every member of a House of Parliament shall, before taking his seat in the House, take and subscribe before the House the oath of allegiance but a member may before taking that oath take part in the election of the President or Speaker of the House.



41. Presiding in Houses of Parliament




1. There shall preside at any sitting of the Senate-







a.
the President; or






b.
in the absence of the President, the Deputy President; or






c.
in the absence of the President and the Deputy President, such member of the Senate (not being a Minister or a Parliamentary Secretary) as the Senate may elect for the purpose.






2. There shall preside at any sitting of the House of Representatives-







a.
the Speaker; or






b.
in the absence of the Speaker, the Deputy Speaker; or






c.
in the absence of the Speaker and the Deputy Speaker, such member of the House (not being a Minister or a Parliamentary Secretary) as the House may elect for that purpose.





42. Quorum




1. If at any sitting of either House of Parliament any member of the House who is present draws the attention of the person presiding at the sitting to the absence of a quorum and, after such interval as may be prescribed in the rules of procedure of the House, the person presiding at the sitting ascertains that a quorum of the House is not present, the House shall be adjourned.




2. For the purposes of this section-







a.
a quorum of the House of Representatives shall consist of five members and the Senate shall consist of four members;






b.
a person presiding at the sitting of either House shall not be included in reckoning whether there is a quorum of the House present.





43. Voting




1. Save as otherwise provided in this Constitution, any question proposed for decision in a House of Parliament shall be determined by a majority of the votes of the members present and voting.




2. The President or other member presiding in the Senate and the Speaker or other member presiding in the House of Representatives shall not vote unless on any question the votes are equally divided, in which case, except as otherwise provided in this section, he shall have and exercise a casting vote:


Provided that in the case of the question of the final reading of a bill such as is referred to in section 39(2) of this Constitution a Speaker or other member presiding in the House of Representatives who is an elected member of the House shall have an original vote but no casting vote.




3. A Speaker elected from among persons who are not members of the House of Representatives shall have neither an original nor a casting vote and if, upon any question before the House when such Speaker is presiding, the votes of the members are equally divided, the motion shall be lost.



44. Unqualified persons sitting or voting




1. Any person who sits or votes in either House of Parliament knowing or having reasonable grounds for knowing that he is not entitled to do so shall be guilty of an offence and liable to a fine not exceeding one hundred dollars, or such other sum as may be prescribed by Parliament, for each day on which he so sits or votes in the House.




2. Any prosecution for an offence under this section shall be instituted in the High Court and shall not be so instituted except by the Director of Public Prosecutions.



45. Mode of exercise of legislative power




1. The power of Parliament to make laws shall be exercised by bills passed by the Senate and the House of Representatives (or in the cases mentioned in sections 47 and 48 of this Constitution by the House of Representatives) and assented to by the Governor-General on behalf of Her Majesty.




2. When a bill is submitted to the Governor-General for assent in accordance with the provisions of this Constitution he shall signify that he assents or that he withholds assent.




3. When the Governor-General assents to a bill that has been submitted to him in accordance with the provisions of this constitution the bill shall become law and the Governor-General shall thereupon cause it to be published in the Gazette as law.




4. No law made by Parliament shall come into operation until it has been published in the Gazette but Parliament may postpone the coming into operation of any such law and may make laws with retrospective effect.



46. Restrictions with regard to certain financial measures




1. A bill other than a money bill may be introduced in either House of Parliament; a money bill shall not be introduced in the Senate.




2. Except on the recommendation of the Governor-General signified by a Minister, neither House of Parliament shall-







a.
proceed upon any bill (including any amendment to a bill) that, in the opinion of the person presiding, makes provision for any of the following purposes:-









i.
for the imposition of taxation or the alteration of taxation otherwise than by reduction;






ii.
for the imposition of any charge upon the Consolidated Fund or any other public fund of Grenada or the alteration of any such charge otherwise than by reduction;






iii.
for the payment, issue or withdrawal from the Consolidated Fund or any other public fund of Grenada of any monies not charged thereon or any increase in the amount of such payment, issue or withdrawal; or






b.
proceed upon any motion (including any amendment to a motion) the effect of which, in the opinion of the person presiding, would be to make provision for any of those purposes.





47. Restricting on powers of Senate as to money bills




1. If a money bill, having been passed by the House of Representatives and sent to the Senate at least one month before the end of the session, is not passed by the Senate without amendment within one month after it is sent to the Senate, the bill shall, unless the House of Representatives otherwise resolves, be presented to the Governor-General for his assent notwithstanding that the Senate has not consented to the bill.




2. There shall be endorsed on every money bill when it is sent to the Senate the certificate of the Speaker signed by him that it is a money bill; and there shall be endorsed on any money bill that is submitted to the Governor-General for assent in pursuance of subsection (1) of this section the certificate of the Speaker signed by him that it is a money bill and the provisions of that subsection have been complied with.



48. Restriction on powers of Senate as to bills other than money bills




1. This section applies to any bill other than a money bill that is passed by the House of Representatives in two successive sessions (whether or not Parliament is dissolved between those session) and, having been sent to the Senate in each of those sessions at least one month before the end of the session, is rejected by the Senate in each of those sessions.




2. A bill to which this section applies shall, on its rejection for the second time by the Senate, unless the House of Representatives otherwise resolves, be submitted to the Governor-General for assent notwithstanding that the Senate has not consented to the bill:


Provided that-







a.
the foregoing provisions of this subsection shall not have effect unless at least six months have elapsed between the date on which the bill is passed by the House of Representatives in the first session and the date on which it is passed by the House of Representatives in the second session;






b.
a bill such as is referred to in subsection (5) of section 39 of this Constitution shall not be submitted to the Governor-General for his assent unless the provisions of that subsection have been complied with and the power conferred on the House of Representatives by this subsection to resolve that a bill shall not be presented to the Governor-General for assent shall not be exercised in respect of such a bill.






3. For the purposes of this section a bill that is sent to the Senate from the House of Representatives in any session shall be deemed to be the same bill as a former bill sent to the Senate in the preceding session if, when it is sent to the Senate, it is identical with the former bill or contains only such alterations as are certified by the Speaker of the House of Representatives to be necessary owing to the time that has elapsed since the date of the former bill or to represent any amendments which have been made by the Senate in the former bill in the preceding session.




4. The House of Representatives may, if it thinks fit, on the passage through the House of a bill that is deemed to be the same bill as a former bill sent to the Senate in the preceding session, suggest any amendments without inserting the amendments in the bill, and any such amendments shall be considered by the Senate, and, if agreed to by the Senate, shall be treated as amendments made by the Senate and agreed to by the House; but the exercise of this power by the House shall not affect the operation of this section in the event of the rejection of the bill in the Senate.




5. There shall be inserted in any bill that is submitted to the Governor-General for assent in pursuance of this section any amendments that are certified by the Speaker to have been made in the bill by the Senate in the second session and agreed to by the House.




6. There shall be endorsed on any bill that is presented to the Governor-General for assent in pursuance of this section the certificate of the Speaker signed by him that the provisions of this section have been complied with.



49. Provisions relating to sections 46, 47 and 48




1. In sections 46, 47 and 48 of this Constitution, “money bill” means a public bill which, in the opinion of the Speaker, contains only provisions dealing with all or any of the following matters, namely, the imposition, repeal, remission, alteration or regulation of taxation; the imposition, for the payment of debt or other financial purposes, of charges on public money, or the variation or repeal of any such charges; the grant of money to the Crown or to any authority or person, or the variation or revocation of any such grant; the appropriation, receipt, custody, investment, issue or audit of accounts of public money; the raising or guarantee of any loan or the repayment thereof, or the establishment, alteration, administration or abolition of any sinking fund provided in connection with any such loan; or subordinate matters incidental to any of the matters aforesaid; and in this subsection the expressions “taxation”, “debt”, “public money” and “loan” do not include any taxation imposed, debt incurred or money provided or loan raised by any local authority or body for local purposes.




2. For the purposes of section 48 of this Constitution, a bill shall be deemed to be rejected by the Senate if-







a.
it is passed by the Senate without amendment; or






b.
it is passed by the Senate with any amendment which is not agreed to by the House of Representatives.






3. Whenever the office of Speaker is vacant or the Speaker is for any reason unable to perform any function conferred on him by section 47 or 48 of this Constitution or subsection (1) of this section, that function may be performed by the Deputy Speaker.




4. Any certificate of the Speaker or Deputy Speaker given under section 48 of this Constitution shall be conclusive for all purposes and shall not be questioned in any court of law.




5. Before giving any certificate under section 47 or 48 of this Constitution the Speaker or deputy Speaker, as the case may be, shall consult the Attorney-General.



50. Regulating of Procedure in Houses of Parliament




1. Subject to the provisions of this Constitution, each House of Parliament may regulate its own procedure and may in particular make rules for the orderly conduct of its own proceedings.




2. Each House of Parliament may act notwithstanding any vacancy in its membership (including any vacancy not filled when the House first meets after any general election) and the presence or participation of any person not entitled to be present at or to participate in the proceedings of the House shall not invalidate those proceedings.




3. Parliament may, for the purpose of the orderly and effective discharge of the business of the Senate and the House of Representatives, make provision for the powers, privileges and immunities of those House and the committees and the members thereof.



Part III. Summoning, Prorogation and Dissolution



51. Sessions of Parliament




1. Each session of Parliament shall be held at such place within Grenada and shall commence at such time as the Governor-General may by Proclamation appoint.




2. There shall be a session of Parliament once at least in every year, so that a period of six months shall not intervene between the last sitting of Parliament in one session and the first sitting thereof in the next session.



52. Prorogation and dissolution of Parliament




1. The Governor-General may at any time prorogue or dissolve Parliament.




2. Subject to the provisions of subsection (3) of this section Parliament, unless sooner dissolved, shall continue for five years from the date of the first sitting of parliament after any dissolution and shall then stand dissolved.




3. At any time with Her Majesty is at war, Parliament may extend the period of five years specified in subsection (2) of this section for not more than twelve months at a time:


Provided that the life of Parliament shall not be extended under this subsection for more than five years.




4. In the exercise of his powers to dissolve Parliament, the Governor-General shall act in accordance with the advice of the Prime Minister:


Provided that-







a.
if the majority of all the members of the House of Representatives pass a resolution that they have not confidence in the Government of Grenada and the Prime Minister does not within three days either resign or advise a dissolution, the Governor-General, acting in his own deliberate judgment, may dissolve Parliament;





53. General elections




1. A general election of members of the House of Representatives shall be held at such time within three months after any dissolution of Parliament as the Governor-General may appoint.




2. As soon as practicable after every general election the Governor-General shall proceed under section 24 of this Constitution to the appointment of Senators.



Part IV. Delimitation of Constituencies



54. Constituencies


For the purpose of the election of members of the House of Representatives, Grenada shall be divided into such number of constituencies having such boundaries as may be provided for by an Order made by the Governor-General in accordance with the provisions of section 56 of this Constitution.



55. Constituency Boundaries Commission




1. There shall be a Constituency Boundaries Commission for Grenada which shall consist of-







a.
the Speaker, as Chairman;






b.
two members appointed by the Governor-General, acting in accordance with the advice of the Prime Minister; and






c.
two members appointed by the Governor-General, acting in accordance with the advice of the Leader of the Opposition.






2. A person shall not be qualified to be appointed as a member of the Commission, other than the Chairman, if he is a Senator, a member of the House of Representatives or a public officer.




3. Subject to the provisions of this section, a member of the Commission, other than the Chairman, shall vacate his office-







a.
at the next dissolution of Parliament after his appointment; or






b.
if any circumstances arise that, if he were not a member of the Commission, would cause him to be disqualified for appointment as such.






4. A member of the Commission other than the Chairman may be removed from office but only for inability to discharge the functions thereof (whether arising from infirmity of mind or body or any other cause) or for misbehaviour, and he shall not be so removed except in accordance with the provisions of this section.




5. A member of the Commission shall be removed from office by the Governor-General if the question of his removal from office has been referred to a tribunal appointed under subsection (6) of this section and the tribunal has recommended to the Governor-General that he ought to be removed from office for inability as aforesaid or for misbehaviour.




6. If the Prime Minister, in the case of a member appointed in accordance with paragraph (b) of subsection (1) of this section, or the Leader of the Opposition, in the case of a member appointed in accordance with paragraph (c) of that subsection, represents to the Governor-General that the question of removal of a member of the Commission from office for inability as aforesaid or for misbehaviour ought to be investigated, then-







a.
the Governor-General shall appoint a tribunal, which shall consist of a Chairman and not less than two other members, selected by the Governor-General, acting in accordance with the advice of the Chief Justice, from among persons who hold or have held office as a judge of a court having unlimited jurisdiction in civil and criminal matters in some part of the Commonwealth or a court having jurisdiction in appeals from any such court; and






b.
the tribunal shall enquire into the matter and report on the facts thereof to the Governor-General and recommend to the Governor-General whether the member of the Commission ought to be removed from office for inability as aforesaid or for misbehaviour.






7. The Commission may regulate its own procedure, and, with the consent of the Prime Minister, confer powers and impose duties on any public office or on any authority of the Government of Grenada for the purpose of the discharge of its functions.




8. The Commission may, subject to its rules of procedure, act notwithstanding any vacancy in its membership and its proceedings shall not be invalidated by the presence or participation of any person not entitled to be present at or to participate in those proceedings:


Provided that any decision of the Commission shall require the concurrence of a majority of all its members.




9. In the exercise of its functions under this Constitution, the Commission shall not be subject to the control or direction of any other person or authority.



56. Review of Constituency boundaries




1. The Constituency Boundaries Commission shall, in accordance with the provisions of this section, review the number and boundaries of the constituencies into which Grenada is divided and submit to the Governor-General reports either-







a.
showing the constituencies into which it recommends that Grenada should be divided in order to give effect to the rules set out in Schedule 2 to this Constitution; or






b.
stating that, in the opinion of the Commission, no alteration if required to the existing number or boundaries of constituencies in order to give effect to the said rules.






2. Reports under subsection (1) of this section shall be submitted by the Commission-







a.
in the case of its first report after the day upon which this Constitution comes into operation, not more than five years from 25th August 1971; and






b.
in the case of any subsequent report, not less than two nor more than five years from the date of the submission of its last report.






3. As soon as may be after the Commission has submitted a report under subsection (1) (a) of this section, the Prime Minister shall lay before the House of Representatives for its approval the draft of an Order by the Governor-General for giving effect, whether with or without modifications, to the recommendations contained in the report, and that draft Order may make provision for any matters which appear to the Prime Minister to be incidental to or consequential upon the other provisions of the draft.




4. Where any draft Order submitted to the House of Representatives under this section gives effect to any such recommendations with modifications, the Prime Minister shall lay before the House together with the draft Order a statement of the reasons for the modifications.




5. If the motion for the approval of any draft Order laid before the House of Representatives under this section is rejected by the House, or is withdrawn by leave of the House, the prime Minister shall amend the draft Order and lay the amended draft before the House.




6. If any draft Order laid before the House of Representatives under this section is approved by resolution of the House, the Prime Minister shall submit it to the Governor-General who shall make an Order in terms of the draft; and that Order shall come into force upon the next dissolution of Parliament after it is made.




7. The question of the validity of any Order by the Governor-General purporting to be made under this section and reciting that a draft thereof has been approved by resolution of the House of Representatives shall not be enquired into in any court of law.



Chapter IV. The Executive



57. Exercise of executive authority of Grenada




1. The executive authority of Grenada is vested in Her Majesty.




2. Subject to the provision so this Constitution, the executive authority of Grenada may be exercise on behalf of Her Majesty by the Governor-General either directly or through officers subordinate to him.




3. Nothing in this section shall prevent Parliament from conferring functions on persons or authorities other than the Governor-General.



58. Ministers




1. There shall be a Prime Minister of Grenada, who shall be appointed by the Governor-General.




2. Whenever the Governor-General has occasion to appoint a Prime Minister he shall appoint a member of the House of Representatives who appears to him likely to command the support of the majority of the members of the House.




3. There shall be, in addition to the office of Prime Minister, such other offices of Minister as may be established by Parliament, by the Governor-General, acting in accordance with the advice of the Prime Minister.




4. Appointments to the office of Minister, other than the office of Prime Minister, shall be made by the Governor-General, acting in accordance with the advice of the Prime Minister, from among the Senators and the members of the House of Representatives.




5. If occasion arises for making an appointment to the office of Prime Minister of any other Minster while Parliament is dissolved, then, notwithstanding any other provision of this section, a person who was a member of the House of Representatives immediately before the dissolution may be appointed as Prime Minister or any other Minster and a person who was a Senator immediately before the dissolution may be appointed as any Minister other than Prime Minister.




6. The Governor-General may remove the Prime Minister from office-







a.
if a resolution of no confidence in the Government of Grenada is passed by the majority of all the members of the House of Representatives and the Prime Minister does not within three days either resign from his office or advise a dissolution of Parliament; or






b.
if, at any time between the holding of a general election of the members of the House of Representatives and the date on which the House first meets thereafter, the Governor-General considers that in consequence of changes in the membership of the House resulting from that election the Prime Minister will not be able to command the support of the majority of the members of the House.






7. The office of any Minister shall become vacant-







a.
if the holder of the office ceases to be a member of either House of Parliament otherwise than by reason of the dissolution of Parliament;






b.
in the case of the Prime Minister, if, when the House of Representatives first meets after the dissolution of Parliament, he is not then a member thereof;






c.
in the case of any other Minister, if, when the House of Representatives first meets after the dissolution of Parliament, he is not then a member of either House of Parliament; or






d.
if, by virtue of section 27(3) of 33(3) of this Constitution, he is required to cease to perform his functions as a member of a House of Parliament.






8. The office of a Minister other than the Prime Minister shall become vacant-







a.
if the Governor-General, acting in accordance with the advice of the Prime Minister, so directs;






b.
if the Prime Minister resigns from office within three days after the passage by the majority of all the members of the House of Representatives of a resolution of no confidence in the Government of Grenada or is removed from office under subsection (6) of this section; or






c.
on the appointment of any person to the office of Prime Minister.






9. In the exercise of the powers conferred upon him by subsections (2), (5) and (6) of this section the Governor-General shall act in his own deliberate judgment.



59. Cabinet of Ministers




1. There shall be a Cabinet of Minister for Grenada which shall consist of the Prime Minister and the other Ministers.




2. At any time when the office of Attorney-General is a public office, the Attorney-General shall be an ex-officio member of the Cabinet in addition to the Minister.




3. The functions of the Cabinet shall be to advise the Governor-General in the government of Grenada and the Cabinet shall be collectively responsible to Parliament for any advice given to the Governor-General by or under the general authority of the cabinet for all things done by or under the authority of any Minister in the execution of his office.




4. The provisions of subsection (3) of this section shall not apply in relation to-







a.
the appointment and removal from office of Ministers or Parliamentary Secretaries, the assignment of responsibility to any Minister under section 60 of this Constitution, or the authorisation of another Minister to perform the functions of the Prime Minister during absence or illness;






b.
the dissolution of Parliament; or






c.
the matters referred to in section 72 of this Constitution (which relate to the prerogative of mercy).





60. Allocation of portfolios to Ministers


The Governor-General, acting in accordance with the advice of the Prime Minister, may, by directions in writing, assign to the Prime Minister or any other Minister responsibility for any business of the Government of Grenada, including the administration of any department of government.



61. Performance of functions of Prime Minister during absence or illness




1. Whenever the Prime Minister is absent from Grenada or is by reason of illness unable to perform the functions conferred upon him by this Constitution the Governor-General may authorise some other Minister may perform those functions until his authority is revoked by the Governor-General.



62. Exercise of Governor-General’s functions




1. In the exercise of his functions the Governor-General shall act in accordance with the advice of the Cabinet or a Minister acting under the general authority of the Cabinet except in cases where he is required by this Constitution or any other law to act in accordance with the advice of any person or authority other than the Cabinet or in his own deliberate judgment.




2. During any period in which there is a vacancy in the office of Leader of the Opposition by reason of the fact that no person is both qualified for appointment to that office in accordance with this Constitution and willing to accept appointment, the Governor-General may act without the advice of the Leader of the Opposition and in his own deliberate judgment in the exercise of any power in respect of which it is provided in this Constitution that he shall act on the advice of the Leader of the Opposition.




3. Nothing in subsection (1) of this section shall apply to the functions conferred upon the Governor-General by the following provisions of this Constitution-







a.
paragraph (b) of the proviso to section 52(4) (which requires the Governor-General to dissolve Parliament in certain circumstances);






b.
section 63 (which entitles the Governor-General to information);






c.
section 55(5), 66(4), 83(6), 86(7) and 90(5) (which require the Governor-General to remove the holders of certain offices from office in certain circumstances).





63. Governor-General to be informed concerning matters of government


The Prime Minister shall keep the Governor-General fully informed concerning the general conduct of the government of Grenada and shall furnish the Governor-General with such information as he may request with respect to any particular matter relating to the government of Grenada.



64. Parliamentary Secretaries




1. The Governor-General, acting in accordance with the advice of the Prime Minister, may appoint Parliamentary Secretaries from among the Senators and members of the House, of Representatives to assist Ministers in the performance of their duties:


Provided that, if occasion arises for making appointments while Parliament is dissolved, a person who was a Senator or a member of the House of Representatives immediately before the dissolution may be appointed as a Parliamentary Secretary.




2. The office of a Parliamentary Secretary shall become vacant-







a.
if the Governor-General, acting in accordance with the advice of the Prime Minister, so directs;






b.
if the Prime Minister resigns from office within three days after the passage by the majority of all the members of the House of Representatives of a resolution of no confidence in the Government of Grenada or is removed from office under section 58(6) of this Constitution;






c.
upon the appointment of any person to the office of Prime Minister;






d.
if the holder of the office ceases to be a member of either House of Parliament otherwise than by reason of a dissolution of Parliament;






e.
if, when the House of Representatives first meets after any dissolution of Parliament, he is not then a member of either House of Parliament; or






f.
if, by virtue of section 27(3) or 33(3) of this Constitution, he is required to cease to perform his functions as a member of a House of Parliament.





65. Oaths to be taken by Ministers, etc


A Minister or a Parliamentary Secretary shall not enter upon the duties of his office unless he has taken and subscribed the oath of allegiance and the oath of office.



66. Leader of the Opposition




1. There shall be a Leader of the Opposition who shall be appointed by the Governor-General.




2. Whenever there shall be occasion for the appointment of a Leader of the Opposition, the Governor-General, acting in his own deliberate judgment, shall appoint the member of the House of Representatives who appears to him to command the support of the largest number of members of the House in opposition to the Government.




3. The Leader of the Opposition shall vacate his office-







a.
if for any reason other than a dissolution of Parliament he ceases to be a member of the House of Representatives;






b.
if when the House of Representative first meets after any dissolution of Parliament he is not then a member of the House;






c.
if by virtue of the provisions of section 33(3) of this Constitution he is required to cease to perform his functions as a member of the House of Representatives; or






d.
if he is removed from office under the provisions of subsection (4) of this section.






4. If it appears to the Governor-General, acting in his own deliberate judgment, that the Leader of the Opposition no longer commands the support of the largest number of members of the House in opposition to the Government, the Governor-General shall remove the Leader of the Opposition from office.



67. Permanent secretaries


Where any Minister has been charged with responsibility for any department of government, he shall exercise general direction and control over that department; and, subject to such direction and control, every department of government shall be under the supervision of a public officer whose office is referred to in this Constitution as the office of a permanent secretary:


Provided that two or more government departments may be placed under the supervision of one permanent secretary.



68. Secretary to the Cabinet




1. There shall be a Secretary to the Cabinet whose office shall be a public office.




2. The Secretary to the Cabinet, who shall have charge of the Cabinet Office, shall be responsible, in accordance with such instructions as may be given to him by the Prime Minister, for arranging the business for, and keeping the minutes of, the Cabinet and for conveying the decisions of the Cabinet to the appropriate person or authority and shall have such other functions as the Prime Minister may direct.



69. Constitution of offices, etc


Subject to the provisions of this Constitution and of any other law, the Governor-General may constitute offices for Grenada, make appointments to any such office and terminate any such appointment.



70. Attorney-General




1. There shall be an Attorney-General who shall be the principal legal adviser to the Government of Grenada.




2. The office of Attorney-General shall be either a public office or the office of a Minister.




3. At any time when the office of Attorney-General is a public office the same person may, if qualified, be appointed in accordance with the provisions of Chapter VI of this Constitution to hold or act in the office of Attorney-General and the office of Director of Public Prosecutions.




4. Where the offices of Attorney-General and Director of Public Prosecutions are held by the same person, the following provisions of this Constitution shall have effect, in relation to that person, as if references therein to the Director of Public Prosecutions included references to the Attorney-General, that is to say, section 80, 86(6), 86(7), 86(8), 86(9), 93 and 111(8) but the provisions of this subsection shall be without prejudice to the powers of Parliament or, subject to the provisions of any law, the Governor-General to determine that the office of Attorney-General shall cease to be a public office and become the office of a Minister.



71. Director of Public Prosecutions




1. There shall be a Director of Public Prosecutions whose office shall be a public office.




2. The Director of Public Prosecutions shall have power in any case in which he considers it desirable so to do-







a.
to institute and undertake criminal proceedings against any person before any court (other than a court-martial) in respect of any offence alleged to have been committee by that person;






b.
to take over and continue any such criminal proceedings that have been instituted or undertaken by any other person or authority; and






c.
to discontinue at any stage before judgment is delivered any such criminal proceedings instituted or undertaken by himself or any other person or authority.






3. The powers of the Director of Public Prosecutions under subsection (2) of this section may be exercised by him in person or through other persons acting under and in accordance with his general or special instructions.




4. The powers conferred on the Director of Public Prosecutions by paragraphs (b) and (c) of subsection (2) of this section shall be vested in him to the exclusion of any other person or authority:


Provided that where any other person or authority has instituted criminal proceedings, nothing in this subsection shall prevent the withdrawal of those proceedings by or at the instance of that person or authority and with the leave of the court.




5. For the purpose of this section, any appeal from a judgment in criminal proceedings before any court or any case stated or question of law reserved for the purpose of any such proceedings, to any other court (including Her Majesty in Council) shall be deemed to be part of those proceedings:


Provided that the power conferred on the Director of Public prosecutions by subsection (2) (c) of this section shall not be exercised in relation to any appeal by a person convicted in any criminal proceedings or to any case stated or question of law reserved at the instance of such a person.




6. In the exercise of the functions vested in him by subsection (2) of this section and by section 44 of this Constitution, the Director of Public Prosecutions shall not be subject to the direction or control of any other person or authority.



72. Prerogative of mercy




1. The Governor-General may, in Her Majesty’s name and on Her Majesty’s behalf-







a.
grant a pardon, either free of subject to lawful conditions, to any person convicted of any offence;






b.
grant to any person a respite, either indefinite or for a specified period, of the execution of any punishment imposed on that person for any offence;






c.
substitute a less severe form of punishment of any punishment imposed on any person for any offence; or






d.
remit the whole or any part of any punishment imposed on any person for any offence or of any penalty or forfeiture otherwise due to the Crown on account of any offence.






2. The powers of the Governor-General under subsection (1) of this section shall be exercised by him in accordance with the advice of such Minister as may for the time being be designated by the Governor-General, acting in accordance with the advice of the Prime Minister.



73. Advisory committee on Prerogative of Mercy




1. There shall be an Advisory Committee on the Prerogative of Mercy which shall consist of-







a.
the Minister for the time being designated under section 72(2) of this Constitution who shall be Chairman;






b.
the Attorney-General;






c.
the chief medical officer of the Government of Grenada; and






d.
three other members appointed by the Governor-General, by instrument in writing under his hand.






2. A member of the Committee appointed under subsection (1) (d) of this section shall hold his seat thereon for such period as may be specified in the instrument by which he was appointed:


Provided that his seat shall become vacant-







a.
in the case of a person who, at the date of his appointment was a Minister, if he ceases to be a Minister; or






b.
if the Governor-General, by instrument in writing under his hand, so directs.






3. The Committee may act notwithstanding any vacancy in its membership or the absence of any member and its proceedings shall not be invalidated by the presence or participation of any person not entitled to be present at or to participate in those proceedings.




4. The Committee may regulate its own procedure.




5. In the exercise of his functions under this section, the Governor-General shall act in accordance with the advice of the Prime Minister.



74. Functions of Advisory Committee




1. Where any person has been sentenced to death (otherwise than by a court-martial) for an offence, the Minister for the time being designated under section 72(2) of this Constitution shall cause a written report of the case from the trial judge (or, if a report cannot be obtained from that judge, a report on the case from the Chief Justice), together with such other information derived from the record of the case or elsewhere as he may require, to be taken into consideration at a meeting of the Advisory Committee on the prerogative of mercy; and after obtaining the advice of the Committee he shall decide in his own deliberate judgment whether to advise the Governor-General to exercise any of his powers under section 72(1) of this Constitution.




2. The Minister for the time being designated under section 72(2) of this Constitution may consult with the Advisory Committee on the Prerogative of Mercy before tendering advice to the Governor-General under section 72(1) of this Constitution in any case not falling within subsection (1) of this section but he shall not be obliged to act in accordance with the recommendation of the Committee.



Chapter V. Finance



75. Consolidated Fund


All revenues or other moneys raised or received by Grenada (not being revenues or other moneys that are payable, by or under any law for the time being in force in Grenada, into some other fund established for any specific purpose) shall be paid into and form a Consolidated Fund.



76. Withdrawals from Consolidated Fund or other public funds




1. No moneys shall be withdrawn from the Consolidated Fund except-







a.
to meet expenditure that is charged upon the Fund by this Constitution or by any law enacted by Parliament; or






b.
where the issue of those moneys has been authorised by an Appropriation law or by a law made in pursuance of section 78 of this Constitution.






2. Where any moneys are charged by this Constitution or any law enacted by Parliament upon the Consolidated Fund or any other public fund, they shall be paid out of that fund by the Government of Grenada to the person or authority to whom payment is due.




3. No moneys shall be withdrawn from any public fund other than the Consolidated Fund unless the issue of those moneys has been authorised by or under any law.




4. Parliament may prescribe the manner in which withdrawals may be made from the Consolidated Fund or any other public fund.



77. Authorisation of expenditure from Consolidated Fund by Appropriation law




1. The Minister for the time being responsible for finance shall cause to be prepared and laid before the House of Representatives in each financial year estimates of the revenues and expenditure of Grenada for the next following financial year.




2. When the estimates of expenditure (other than expenditure charged upon the Consolidated Fund by this Constitution or by any law enacted by Parliament) have been approved by the House of Representatives, a bill, known as an Appropriation bill, shall be introduced in the House, providing for the issue from the Consolidated Fund of the sums necessary to meet that expenditure and the appropriation of those sums, under separate votes for the several required, to the purposes specified therein.




3. If in respect of any financial year it is found-







a.
that the amount appropriated by the Appropriation law to any purpose is insufficient or that a need has arisen for expenditure for a purpose to which no amount has been appropriated by that law; or






b.
that any moneys have been expended for any purpose in excess of the amount appropriated to that purpose by the Appropriation law or for a purpose to which no amount has been appropriated by that law;




a supplementary estimate, showing the sums required or spent, shall be laid before the House of Representatives and, when the supplementary estimate has been approved by the House, a supplementary Appropriation bill shall be introduced in the house providing for the issue of such sums from the Consolidated Fund and appropriating them to the purposes specified therein.



78. Authorisation of expenditure in advance of appropriation


Parliament may make provision under which, if the Appropriation law in respect of any financial year has not come into operation by the beginning of that financial year, the Minister for the time being responsible for finance may authorize the withdrawal of moneys from the Consolidated Fund for the purpose of meeting expenditure necessary to carry on the services of the Government of Grenada until the expiration of four months from the beginning of that financial year or the coming into operation of the law, whichever is the earlier.



79. Contingencies Fund




1. parliament may make provision for the establishment of a Contingencies Fund and for authorising the Minister for the time being responsible for finance, if satisfied that there has arisen an urgent and unforeseen need for expenditure for which no other provision exists, to make advances from that Fund to meet that need.




2. Where any advance is made from the contingencies Fund, a supplementary estimate shall as soon as possible be laid before the House of Representatives and when the supplementary estimate has been approved by the House, a supplementary Appropriation bill shall be introduced as soon as possible in the House for the purpose of replacing the amount so advanced.



80. Remuneration of certain officers




1. There shall be paid to the holders of the offices to which this section applies such salaries and such allowances as may be prescribed by or under a law enacted by Parliament.




2. The salaries and allowances prescribed in pursuance of this section in respect of the holders of the offices to which this section applies shall be a charge on the Consolidated Fund.




3. The salary prescribed in pursuance of this section in respect of the holder of any office to which this section applies and his other terms of service (other than allowances that are not taken into account in computing, under any law in that behalf, any pension payable in respect of his service in that office) shall not be altered to his disadvantage after his appointment.




4. When a person’s salary or other terms of service depend upon his option, the salary or terms for which he opts shall, for the purposes of subsection (3) of this section, be deemed to be more advantageous to him than any others for which he might have opted.




5. This section applies to the offices of the Governor-General member of the Public Service Commission, member of the Public Service Board of Appeal, the Director of Public Prosecutions and the Director of Audit.




6. Nothing in this section shall be construed as prejudicing the provisions of section 92 of this constitution (which protects pensions rights in respect of service as a public officer).



81. Public debt




1. All debt charges for which Grenada is liable shall be a charge on the Consolidated Fund.




2. For the purposes of this section debt charges include interest, sinking fund charges, the repayment or amortization of debt and all expenditure in connection with the raising of loans on the security of the Consolidated Fund and the service and redemption of the debt created thereby.



82. Director of Audit




1. There shall be a Director of Audit whose office shall be a public office.




2. It shall be the duty of the Director of Audit to audit and report on the public accounts of Grenada, the accounts of all officers and authorities of the Government of Grenada, the accounts of all courts in Grenada (including any accounts of the Court of Appeal or the High Court maintained in Grenada), the accounts of every Commission established by this Constitution and the accounts of the Clerk to the Senate and the Clerk to the House of Representatives.




3. The Director of Audit and any officer authorised by him shall have access to all books, records, returns, reports and other documents which in his opinion relate to any of the accounts referred to in subsection (2) of this section.




4. The Director of Audit shall submit every report made by him in pursuance of subsection (2) of this section to the Minister for the time being responsible for finance who shall, not later than seven days after the House of Representatives first meets after he has received the report, lay it before the House.




5. The Director of Audit shall exercise such other functions in relation to the accounts of the Government of Grenada or the accounts of other authorities or bodies established by law for public purposes as may be prescribed by or under any law enacted by Parliament.




6. In the exercise of his functions under subsections (2), (3) and (4) of this section, the Director of Audit shall not be subject to the direction or control of any other person or authority.



Chapter VI. The Public Service



Part I. The Public Service Commission



83. Public Service Commission




1. There shall be a Public Service Commission for Grenada which shall consist of a Chairman and four other members who shall be appointed as follows:-







a.
the Chairman and two members shall be appointed by the Governor-General, acting in accordance with the advice of the Prime Minister;






b.
two members shall be appointed by the Governor-General, acting in accordance with the advice of the Prime Minister after the Prime Minister has consulted the appropriate representative bodies:




Provided, however, that no appointment shall be made under this subsection unless the body consulted has been in agreement thereto.




2. A person shall not be qualified to be appointed as a member of the Commission if-







a.
he is a Senator or a member of the House of Representatives; or






b.
he is a judge of the Court of Appeal or the High Court or a public officer.






3. A member of the Commission shall not, within the period of three years commencing with the day on which he last held or acted in the office of member of the Commission, be eligible for appointment to or to act in any public office.




4. Subject to the provisions of this section, the office of a member of the Commission shall become vacant-







a.
at the expiration of three years from the date of his appointment; or






b.
if any circumstances arise that, if he were not a member of the Commission, would cause him to be disqualified to be appointed as such under subsection (2) of this section.






5. A member of the Commission may be removed from office only for inability to exercise the functions of his office (whether arising from infirmity of body or mind or any other cause) or for misbehaviour and shall not be so removed except in accordance with the provisions of this section.




6. A member of the Commission shall be removed from office by the Governor-General if the question of his removal from office has been referred to a tribunal appointed under subsection (7) of this section and the tribunal has recommended to the Governor-General that he ought to be removed from office for inability as aforesaid or for misbehaviour.




7. If the Prime Minister represents to the Governor-General that the question of removing a member of the Commission under this section ought to be investigated, then-







a.
the Governor-General shall appoint a tribunal which shall consist of a Chairman and not less than two other members, selected by the Chief Justice from among persons who hold or have held office as a judge of a court having unlimited jurisdiction in civil and criminal matters in some part of the Commonwealth or a court having jurisdiction in appeals from such a court; and






b.
the tribunal shall enquire into the matter and report on the facts thereof to the Governor-General and recommend to him whether the member ought to be removed under this section.






8. If the question of removing a member of the Commission has been referred to a tribunal under this section, the Governor-General, acting in accordance with the advice of the Prime Minister, may suspend that member from the exercise of the functions of his office and any such suspension may at any time be revoked by the Governor-General, acting in accordance with such advice as aforesaid, and shall in any case cease to have effect if the tribunal recommends to the Governor-General that that member should not be removed.




9. If the office of Chairman of the Commission is vacant or if the person holding that office is for any reason unable to exercise the functions of his office, then, until a person has been appointed to and has assumed the functions of that office or until the person holding that office has resumed those functions, as the case may be, they shall be exercised by such one of the other members of the Commission as may for the time being be designated in that behalf by the Governor-General, acting in accordance with the advice of the Prime Minister.




10. If at any time any member of the Commission is acting as Chairman or is for any reason unable to exercise the functions of his office, the Governor-General, acting in accordance with the advice of the Prime Minister, may appoint a person who is qualified to be appointed as a member of the Commission to act as a member, and any person so appointed shall, subject to the provisions of subsection (5) of this section, continue to act until the office in which he is acting has been filled or, as the case may be, until the holder thereof has resumed his functions or until his appointment to act has been revoked by the Governor-General, acting in accordance with the advice of the Prime Minister.




11. A member of the Commission shall not enter upon the duties of his office until he has taken and subscribed the oath of allegiance and the oath of office.




12. The Commission shall, in the exercise of its functions under this Constitution, not be subject to the direction or control of any other person or authority.




13. The Commission may by regulation or otherwise regulate its own procedure and, with the consent of the Prime Minister, may confer powers or impose duties on any public officer or on any authority of the Government of Grenada for the purpose of the exercise of its functions.




14. The Commission may, subject to its rules of procedure, act notwithstanding any vacancy in its membership or the absence of any member and its proceedings shall not be invalidated by the presence or participation of any person not entitled to be present at or to participate in those proceedings:


Provided that any decision of the Commission shall require the concurrence of a majority of all its members.




15. In this section “the appropriate representative bodies” means the Grenada Civil Service Association and the Grenada Union of Teachers.



84. Appointment, etc., of public officers




1. Subject to the provisions of section 91 of this Constitution, the power to appoint persons to hold or act in offices in the public service (including the power to confirm appointments), the power to exercise disciplinary control over persons holding or acting in such offices and the power to remove such persons from office and the power to grant leave shall vest in the Public Service Commission.




2. The Public Service Commission may, by directions in writing and subject to such conditions as it thinks fit, delegate any of its powers under subsection (1) of this section to any one or more members of the Commission or, with the consent of the Prime Minister, to any public officer.




3. The provisions of this section shall not apply in relation to the following offices, that is to say:-







a.
any office to which section 85 of this Constitution applies;






b.
the office of Director of Public Prosecutions;






c.
the office of Director of Audit;






d.
any office to which section 88 of this Constitution applies;






e.
any office in the Police Force.






4. No person shall be appointed under this section to or to act in any office of the Governor-General’s personal staff except with the concurrence of the Governor-General.




5. Before any of the powers conferred by this section are exercised by the Public Service Commission or any other person or authority in relation to the Clerk of the Senate or the Clerk of the House of Representatives or a member of the staff of either of those Houses, the Commission or that person or authority shall consult with the President of the Senate or the Speaker of the House, as the case may be.




6. Before the Public Service Commission or any other person or authority exercises its powers under this section to appoint to or to act in any public office any person who holds or is acting in any office the power to make appointments to which is vested by this Constitution in the Judicial and Legal Services Commission, the Public Service Commission or that person or authority shall consult with the Judicial and Legal Services Commission.




7. A public officer shall not be removed from office or subjected to any other punishment under this section on the grounds of any act done or omitted by him in the exercise of a judicial function conferred on him unless the Judicial and Legal Services Commission concurs therein.




8. Every officer who is required to retire on abolition of his office or for the purpose of reorganisation of his Ministry or Department shall be entitled to pension and retiring benefits as if he had attained the compulsory retiring age.



Part II. Appointments, etc., to particular offices



85. Appointment, etc., of permanent secretaries and certain other officers




1. This section applies to the offices of Secretary to the Cabinet, permanent secretary, head of a department of government and deputy head of a department of government.




2. Subject to the provisions of section 91 of this Constitution, the power to appoint persons to hold or to act in offices to which this section applies (including the power to confirm appointments), the power to exercise disciplinary control over persons holding or acting in such offices and the power to remove such persons from office shall vest in the Governor-General, acting in accordance with the advice of the Public Service Commission:


Provided that-







a.
the power to appoint a person to hold or act in an office of permanent secretary on transfer from another such office carrying the same salary shall vest in the Governor-General acting in accordance with the advice of the Prime Minister;






b.
before the Public Service Commission tenders advice to the Governor-General with respect to the appointment of any person to hold an office to which this section applies (other than an appointment to an office of permanent secretary on transfer from another such office carrying the same salary) it shall consult with the Prime Minister and if the Prime Minister signifies his objection to the appointment of any person to the office, the Commission shall not advise the Governor-General to appoint that person.






3. References in this section to a department of government do not include references to the department of the Attorney-General, the department of the Director of Public Prosecutions, the department of the Director of Audit or the Police Force.



86. Director of Public Prosecutions




1. The Director of Public Prosecutions shall be appointed by the Governor-General acting in accordance with the advice of the Judicial and Legal Services Commission.




2. If the office of Director of Public Prosecutions is vacant or if the Director of Public Prosecutions is for any reason unable to exercise the functions of his office, the Governor-General, acting in accordance with the advice of the Judicial and Legal Services Commission, may appoint a person to act as Director of Public Prosecutions.




3. A person appointed to act in the office of Director of Public Prosecutions shall, subject to subsections (5), (7), (8) and (9) of this section, cease so to act-







a.
when a person is appointed to hold that office and has assumed the functions thereof or, as the case may be, when the person in whose place he is acting resumes the functions of that office; or






b.
at such earlier time as may be prescribed by the terms of his appointment.






4. A person shall not be qualified to be appointed to hold or act in the office of Director of Public Prosecutions unless-







a.
he is qualified to practise as an advocate in a court having unlimited jurisdiction in civil and criminal matters in some part of the Commonwealth; and






b.
he has been qualified for not less than five years to practise as an advocate or solicitor in such a court.






5. Subject to the provisions of subsection (7) of this section, the Director of Public Prosecutions shall vacate his office when he attains the prescribed age.




6. A person holding the office of Director of Public Prosecutions may be removed from office only for inability to exercise the functions of his office (whether arising from infirmity of body or mind or any other cause) or for misbehaviour and shall not be so removed except in accordance with the provisions of this section.




7. The Director of Public Prosecutions shall be removed from office by the Governor-General if the question of his removal from office has been referred to a tribunal appointed under subsection (8) of this section and the tribunal has recommended to the Governor-General that he ought to be removed for inability as aforesaid or for misbehaviour.




8. If the Prime Minister or the Chairman of the Judicial and Legal Services Commission represents to the Governor-General that the question of removing the Director of Public Prosecutions under this section ought to be investigated then-







a.
the Governor-General shall appoint a tribunal which shall consist of a Chairman and not less than two other members, selected by the Chief Justice from among persons who hold or have held office as a judge of a court having unlimited jurisdiction in civil and criminal matters in some part of the Commonwealth or a court having jurisdiction in appeals from such a court; and






b.
the tribunal shall enquire into the matter and report on the facts thereof to the Governor-General and recommend to him whether the Director of Public Prosecutions ought to be removed under this section.






9. If the question of removing the Director of Public Prosecutions has been referred to a tribunal under this section, the Governor-General acting in accordance with the advice of the Judicial and Legal Services Commission, may suspend the Director of Public Prosecutions from the exercise of the functions of his office and any such suspension may at any time be revoked by the Governor-General, acting in accordance with such advice as aforesaid, and shall in any case cease to have effect if the tribunal recommends to the Governor-General that the Director of Public Prosecutions should not be removed.




10. The prescribed age for the purposes of subsection (5) of this section is the age of sixty years or such other age as may be prescribed by Parliament:


Provided that any law enacted by Parliament, to the extent to which it alters the prescribed age after a person has been appointed to be or to act as Director of Public Prosecutions, shall not have effect in relation to that person unless he consents that it should have effect.



87. Director of Audit




1. The Director of Audit shall be appointed by the Governor-General Director of Audit acting in accordance with the advice of the Public Service Commission.




2. If the office of Director of Audit is vacant or if the Director of Audit is for any reason unable to exercise the functions of his office, the Governor-General, acting in accordance with the advice of the Public Service Commission, may appoint a person to act as Director of Audit.




3. Before tendering advice for the purposes of subsection (1) or subsection (2) of this section, the Public Service Commission shall consult the Prime Minister.




4. A person appointed to act in the office of Director of Audit shall, subject to subsections (5), (7), (8) and (9) of this section, cease so to act-







a.
when a person is appointed to hold that office and has assumed the functions thereof or, as the case may be, when the person in whose place he is acting resumes the functions of that office; or






b.
at such earlier time as may be prescribed by the terms of his appointment.






5. Subject to the provisions of subsection (7) of this section the Director of Audit shall vacate his office when he attains the prescribed age.




6. A person holding the office of Director of Audit may be removed from office only for inability to exercise the functions of his office(whether arising from infirmity of body or mind or any other cause) or for misbehaviour and shall not be so removed except in accordance with the provisions of this section.




7. The Director of Audit shall be removed from office by the Governor-General if the question of his removal from office has been referred to a tribunal appointed under subsection (8) of this section and the tribunal has recommended to the Governor-General that he ought to be removed for inability as aforesaid or for misbehaviour.




8. If the Prime Minister or the Chairman of the Public Service Commission represents to the Governor-General that the question of removing the Director of Audit under this section ought to be investigated-







a.
the Governor-General shall appoint a tribunal which shall consist of a Chairman and not less than two other members, selected by the Chief Justice from among persons who hold or have held office as a judge of a court having unlimited jurisdiction in civil and criminal matters in some part of the Commonwealth or a court having jurisdiction in appeals from such a court; and






b.
the tribunal shall enquire into the matter and report on the facts thereof to the Governor-General and recommend to him whether the Director of Audit ought to be removed under this section.






9. If the question of removing the Director of Audit has been referred to a tribunal under this section, the Governor-General, acting in accordance with the advice of the Public Service Commission, may suspend the Director of Audit from the exercise of the functions of his office and any such suspension may at any time be revoked by the Governor-General, acting in accordance with such advice as aforesaid, and shall in any case cease to have effect if the tribunal recommends to the Governor-General that the Director of Audit should not be removed.




10. The prescribed age for the purposes of subsection (5) of this section is the age of sixty years or such other age as may be prescribed by Parliament:


Provided that any law enacted by Parliament, to the extent to which it alters the prescribed age after a person has been appointed to be or to act as Director of Audit, shall not have effect in relation to that person unless he consents that it should have effect.



88. Appointment, etc., of magistrates, registrars and legal officers




1. This section applies to the offices of magistrate, registrar of the High Court and any public office in the department of the Attorney-General (including the public office of Attorney- General) or the department of the Director of Public Prosecutions (other than the office of Director) for appointment to which persons are required to be qualified to practice as a barrister or a solicitor in Grenada.




2. The power to appoint persons to hold or act in offices to which this section applies (including the power to confirm appointments) and, subject to the provisions of section 70(4) of this Constitution, the power to exercise disciplinary control over persons holding or acting in such offices and the power to remove such persons from office shall vest in the Governor-General, acting in accordance with the advice of the Judicial and Legal Services Commission.



89. Police Force




1. Subject to the provisions of section 91 of this Constitution, the power to appoint a person to hold or act in the office of Chief of Police and the power to remove the Chief of Police from office shall vest in the Governor-General, acting in accordance with the advice of the Public Service Commission:


Provided that before the Public Service Commission tenders advice to the Governor-General with respect to the appointment of any person to hold the office of Chief of Police the Commission shall consult with the Prime Minister and if the Prime Minister signifies his objection to the appointment of any person to the office the Commission shall not advise the Governor-General to appoint that person.




2. Subject to the provisions of section 91 of this Constitution, the power to appoint persons to hold or act in offices in the Police Force below the rank of Chief of Police but above the rank of Sergeant (including the power to confirm appointments), the power to exercise disciplinary control over persons holding or acting in such offices and the power to remove such persons from office shall vest in the Public Service Commission.




3. Subject to the provisions of section 91 of this Constitution, the power to appoint persons to hold or act in offices in the Police Force of or below the rank of Sergeant (including the power to confirm appointments), the power to exercise disciplinary control over persons holding or acting in such offices and the power to remove such persons from office shall vest in the Chief of Police.




4. The Chief of Police may, by directions given in such manner as he thinks fit and subject to such conditions as he thinks fit, delegate any of his powers under subsection (3) of this section to any other member of the Police Force.




5. If provision is made by or under any law-







a.
altering the ranks into which the Royal Grenada Police Force established by the Police Ordinance (a) is divided; or






b.
establishing a police force other than the Royal Grenada Police Force or altering the ranks into which any such other police force is divided,




the Public Service Commission may, by order published in the Official Gazette, specify some rank (other than the rank of Sergeant) in the Police Force or, as the case may be, in that other police force as being equivalent to the rank of Sergeant as it exists in the Royal Grenada Police Force under the law in force immediately before the coming into operation of this Constitution and the references in subsections (2) and (3) of this section to the rank of Sergeant shall then be construed as if they were, in relation to the Royal Grenada Police Force or, as the case may be, in relation to that other police force, references to the rank for the time being so specified.



Part III. The Public Service Board of Appeal



90. Public Service Board of Appeal




1. There shall be a Public Service Board of Appeal for Grenada which shall consist of-







a.
one member appointed by the Governor-General, acting in his own deliberate judgment, who shall be Chairman;






b.
one member appointed by the Governor-General, acting in accordance with the advice of the Prime Minister, and






c.
one member appointed by the Governor-General, acting in accordance with the advice of the appropriate representative bodies.






2. A person shall not be qualified for appointment as a member of the Board if he is a Senator or a member of the House of Representatives.




3. Subject to the provisions of this section, the office of a member of the Board shall become vacant-







a.
at the expiration of three years from the date of his appointment; or






b.
if any circumstances arise that, if he were not a member of the Board would cause him to be disqualified to be appointed as such under subsection (2) of this section.






4. A member of the Board may be removed from office only for inability to exercise the functions of his office (whether arising from infirmity of body or mind or any other cause) or for misbehaviour and shall not be so removed except in accordance with the provisions of this section.




5. A member of the Board shall be removed from office by the Governor-General if the question of his removal from office has been referred to a tribunal appointed under subsection (6) of this section and the tribunal has recommended to the Governor-General that he ought to be removed from office for inability as aforesaid or for misbehaviour.




6. If the Governor-General, acting in his own deliberate judgment, considers that the question of removing a member of the Board under this section ought to be investigated, then-







a.
the Governor-General, acting in his own deliberate judgment, shall appoint a tribunal which shall consist of a Chairman and not less than two other members, selected by the Chief Justice from among persons who hold or have held office as a judge of a court having unlimited jurisdiction in civil and criminal matters in some part of the Commonwealth or by a court having jurisdiction in appeals from such a court; and






b.
the tribunal shall enquire into the matter and report on the facts thereof to the Governor-General and recommend to him whether the member ought to be removed under this section.






7. If the question of removing a member of the Board has been referred to a tribunal under this section, the Governor-General, acting in his own deliberate judgment, may suspend that member from the exercise of the functions of his office and any such suspension may be at any time revoked by the Governor-General, acting as aforesaid, and shall in any case cease to have effect if the tribunal recommends to the Governor-General that that member should not be removed.









8. 




a.
If at any time any member of the Board is for any reason unable to exercise the functions of his office, the Governor-General may appoint a person who is qualified to be appointed as a member of the Board to act as a member, and any person so appointed shall, subject to the provisions of subsection (4) of this section, continue to act until the office in which he is acting has been filled or, as the case may be, until the holder thereof has resumed his functions or until his appointment to act has been revoked by the Governor-General.






b.
In the exercise of the powers conferred by this subsection the Governor-General shall act in his own deliberate judgment in any case where the member unable to exercise the functions of his office was appointed under paragraph (a) of subsection (1) of this section and in any case where the member of the Board unable to exercise the function of his office was appointed under paragraph (b) or (c) of subsection (1) of this section, the Governor-General shall act in accordance with the advice of the Prime Minister or the appropriate representative body, as the case may be.






9. The Board shall, in the exercise of its functions under this Constitution, not be subject to the direction or control of any other person or authority.




10. In this section “the appropriate representative body” has the meaning in section 83(15) of this Constitution.



91. Appeals in discipline cases




1. Subject to the provisions of this section, an appeal shall lie to the Public Service Board of Appeal from any of the following decisions at the instance of the person in respect of whom the decision is made-







a.
any decision of the Governor-General, acting in accordance with the advice of the Public Service Commission, or any decision of the Public Service Commission to remove a public officer from office or to exercise disciplinary control over a public officer (including a decision made on appeal from or confirming a decision of any person to whom powers are delegated under section 84(2) of this Constitution);






b.
any decision of any person to whom powers are delegated under section 84(2) of this Constitution to remove a public officer from office or to exercise disciplinary control over a public officer (not being a decision which is subject to appeal to or confirmation by the Public Service Commission); or






c.
any decision of the Public Service Commission to give such concurrence as is required by section 93(1) or 93(2) of this Constitution in relation to the refusal, withholding, reduction in amount or suspending of any pensions benefits in respect of an officer’s service as a public officer.






2. Parliament may provide that where the power to exercise disciplinary control over any member of the Police Force (including the power to remove him from office) has been exercised under subsection (3) or subsection (4) of section 89 of this Constitution by any member of the Police Force (hereinafter referred to as “the disciplinary authority”), an appeal shall lie to the Public Service Board of Appeal, at the instance of the member of the Police Force in respect of whom it was so exercised, from the decision of the disciplinary authority:


Provided that Parliament or (in the case of the exercise of a power under subsection (4) of section 89 of this Constitution) the Chief of Police may require appeals to be made to the Chief of Police before they are made to the Public Service Board of Appeal.




3. Upon an appeal under subsection (1) of this section or any law enacted in pursuance of subsection (2) of this section the Board may affirm or set aside the decision appealed against or may make any other decision which the authority or person from whom the appeal lies could have made.




4. Every decision of the Board shall require the concurrence of a majority of all its members.




5. Subject to the provisions of subsection (4) of this section, the Board may by regulation make provision for-







b.
the procedure in appeals under this section;






c.
excepting from the provisions of subsection (1) of this section decisions in respect of public officers holding offices whose emoluments do not exceed such sum as may be prescribed by the regulations or such decisions to exercise disciplinary control, other than decisions to remove from office, as may be so prescribed.






6. Regulations made under this section may, with the consent of the Prime Minister, confer powers or impose duties on any public officer or any authority of the Government of Grenada for the purpose of the exercise of the functions of the Board.




7. The Board may, subject to the provisions of this section and to its rules of procedure, act notwithstanding any vacancy in its membership or the absence of any member.



Part IV. Pensions



92. Pensions laws and protection of pensions rights




1. The law to be applied with respect to any pensions benefits that were granted to any person before this section comes into operation shall be the law that was in force at the date on which those benefits were granted or any law in force at a later date that is not less favourable to that person.




2. The law to be applied with respect to any pensions benefits (not being benefits to which subsection (1) of this section applies) shall-







a.
in so far as those benefits are wholly in respect of a period of service as a judge or public officer that commenced before the date upon which this section comes into operation, be the law that was in force on the date upon which this section comes into operation; and






b.
in so far as those benefits are wholly or partly in respect of a period of service as a judge or public officer that commenced after this section comes into operation, be the law in force on the date on which that period of service commenced,




or any law in force at a later date that is not less favourable to that person.




3. Where a person is entitled to exercise an option as to which of two or more laws shall apply in his case, the law for which he opts shall for the purposes of this section, be deemed to be more favourable to him than the other law or laws.




4. All pensions benefits shall (except to the extent that they are charged upon and duly paid out of some other fund) be a charge on the Consolidated Fund.




5. In this section “pensions benefits” means any pensions, compensation, gratuities or other like allowances for persons in respect of their service as judges or public officers or for the widows, children, dependants or representatives of such persons in respect of such service.




6. In this section references to service as a judge are references to service as a judge of the Court of Appeal, a judge of the High Court or a judge of the Supreme Court established by the Windward Islands and Leeward Islands (Court) Order in Council 1959 (a) and references to service as a public officer include service in an office established under section 12 of the Courts Order.




7. References in this section to the law with respect to pensions benefits include (without prejudice to their generality) references to the law regulating the circumstances in which such benefits may be granted or in which the grant of such benefits may be refused, the law regulating the circumstances in which any such benefits that have been granted may be withheld, reduced in amount or suspended and the law regulating the amount of any such benefits.



93. Power to withhold pensions, etc




1. Where under any law any person or authority has a discretion-







a.
to decide whether or not any pensions benefits shall be granted, or






b.
to withhold, reduce in amount or suspend any such benefits that have been granted,




those benefits shall be granted and may not be withheld, reduced in amount or suspended unless the Public Service Commission concurs in the refusal to grant the benefits or, as the case may be, in the decision to withhold them, reduce them in amount or suspend them.




2. Where the amount of any pensions benefits that may be granted to any person is not fixed by law, the amount of the benefits to be granted to him shall be the greatest amount for which he is eligible unless the Public Service Commission concurs in his being granted benefits of a smaller amount.




3. The Public Service Commission shall not concur under subsection (1) or subsection (2) of this section in any action taken on the ground that any person who holds or has held the office of judge of the High Court, Director of Public Prosecutions, or Director of Audit has been guilty of misbehaviour in that office unless he has been removed from that office by reason of such misbehaviour.




4. Before the Public Service Commission concurs under subsection (1) or subsection (2) of this section in any action taken on the ground that any person who holds or has held any office to which, at the time of such action, section 87 of this Constitution applies has been guilty of misbehaviour in that office, the Public Service Commission shall consult the Judicial and Legal Service Commission.




5. Any person who is entitled to the payment of any pensions benefits and who is ordinarily resident outside Grenada may, within a reasonable time after he has received that payment, remit the whole of it (free from any deduction, charge or tax made or levied in respect of its remission) to any country of his choice outside Grenada:


Provided that nothing in this subsection shall be construed as preventing-







a.
the attachment, by order of a court, of any payment or part of any payment to which a person is entitled in satisfaction of the judgment of a court or pending the determination of any civil proceedings to which he is a party to the extent to which such attachment is permitted by the law with respect to pensions benefits that applies in the case of that person; or






b.
the imposition of reasonable restrictions as to the manner in which any payment is to be remitted.






6. In this section “pensions benefits” means any pensions, compensation, gratuities or other like allowances for persons in respect of their service as judges or public officers or for the widows, children, dependants or personal representatives of such persons in respect of such service.




7. In this section references to service as a judge are references to service as a judge of the Court of Appeal, a judge of the High Court or a judge of the Supreme Court established by the Windward Islands and Leeward Islands (Courts) Order in Council 1959 and references to service as a public officer include service in an office established under section 12 of the Courts Order.



Chapter VII. Citizenship



94. Persons who become citizens on 7th February 1974




1. Every person who, having been born in Grenada is on 6th February 1974 a citizen of the United Kingdom and Colonies shall become a citizen of Grenada on 7th February 1974.




2. Every person who, on 6th February 1974 is a citizen of the United Kingdom and Colonies-







a.
having become such a citizen under the British Nationality Act 1948 (a) by virtue of his having been naturalised in Grenada as a British subject before that Act came into force; or






b.
having become such a citizen by virtue of his having been naturalised or registered in Grenada under that Act,




shall become a citizen of Grenada on 7th February 1974.




3. Every person who, having been born outside Grenada, is on 6th February 1974 a citizen of the United Kingdom and Colonies shall, if his father or mother becomes, or would but for his death have become, a citizen of Grenada by virtue of subsection (1) or subsection (2) of this section, become a citizen of Grenada on 7th February 1974.



95. Persons entitled to be registered as citizens




1. Any person who, before 7th February 1974, has been married to a person-







a.
who becomes a citizen of Grenada by virtue of section 94 of this Constitution; or






b.
who, having died before that date, would, but for his death, have become a citizen of Grenada by virtue of that section,




but whose marriage has been terminated by death or dissolution before that date shall be entitled, upon making application and if he is a British protected person or an alien taking the oath of allegiance, to be registered as a citizen of Grenada.




2. Any person who, having been born outside Grenada, is on 6th February 1974 a citizen of the United Kingdom and Colonies and under the age of eighteen years shall, if his father or his mother becomes a citizen of Grenada on 7th February 1974 by virtue of section 94(2) of this Constitution be entitled, upon application being made on his behalf by his parent or guardian before he attains the age of eighteen years or before such later date as may be prescribed by Parliament, to be registered as a citizen of Grenada.




3. An application for registration under this section shall be made in such manner as may be prescribed, as respects that application, by Parliament.



96. Persons born in Grenada on or after 7th February 1974


Every person born in Grenada on or after 7th February 1974 shall become a citizen of Grenada at the date of his birth:


Provided that a person shall not become a citizen of Grenada by virtue of this section if at the time of his birth-







a.
neither of his parents is a citizen of Grenada and his father or mother possesses such immunity from suit and legal process as is accorded to the envoy of a foreign sovereign power accredited to Grenada; or






b.
his father or mother is a citizen of a country with which Grenada is at war and the birth occurs in a place then under occupation by that country.





97. Person born outside Grenada on or after 7th February 1974


A person born outside Grenada on or after 7th February 1974 shall become a citizen of Grenada at the date of his birth if, at that date, his father or his mother is a citizen of Grenada otherwise than by virtue of this section or section 94(3) of this Constitution.



98. Marriage to citizen of Grenada


Any person who is married to a citizen of Grenada or who has been married to a person who was, during the subsistence of the marriage, a citizen of Grenada shall be entitled, upon making application in such manner as may be prescribed by or under a law enacted by Parliament, and if he is a British protected person or an alien taking the oath of allegiance, to be registered as a citizen of Grenada.



99. Powers of Parliament




1. Parliament may make provision for the acquisition of citizenship of Grenada by persons who are not eligible or who are no longer eligible to become citizens of Grenada under the provisions of this Chapter.




2. Parliament may make provision for depriving of his citizenship of Grenada any person who is a citizen of Grenada otherwise than by virtue of section 94, section 96 or section 97 of this Constitution.




3. Parliament may make provision for the renunciation by any person of his citizenship of Grenada.



100. Interpretation




1. In this Chapter-







•
“alien” means a person who is not a Commonwealth citizen, a British protected person or a citizen of the Republic of Ireland;






•
“British protected person” means a person who is a British protected person for the purpose of the British Nationality Act 1948 or any Act of the United Kingdom Parliament amending or replacing that Act.






2. Any reference in this Chapter to the father of a person shall, in relation to a person born out of wedlock and not legitimated, be construed as a reference to the mother of that person.




3. For the purposes of this Chapter, a person born aboard a registered ship or aircraft, or aboard an unregistered ship or aircraft of the Government of any country, shall be deemed to have been born in the place in which the ship or aircraft was registered or, as the case may be, in that country.




4. Any reference in this Chapter to the national status of the father of a person at the time of that person’s birth shall, in relation to a person born after the death of his father, be construed as a reference to the national status of the father at the time of the father’s death; and where that death occurred before 7th February 1974 and the birth occurred on or after that date the national status that the father would have had if he had died on that date shall be deemed to be his national status at the time of his death.



Chapter VIII. Judicial Provisions



101. Original Jurisdiction of High Court in constitutional question




1. Subject to the provisions of sections 22(2), 39(8), 49(4), 56 and 108 of this Constitution, any person who alleges that any provision of this Constitution (other than a provision of Chapter I) has been or is being contravened may, if he has a relevant interest, apply to the High Court for a declaration and for relief under this section.




2. The High Court shall have jurisdiction on an application made under this section to determine whether any provision of this Constitution (other than a provision of Chapter I) has been or is being contravened and to make a declaration accordingly.




3. Where the High Court makes a declaration under this section that a provision of this Constitution has been or is being contravened and the person on whose application the declaration is made has also applied for relief, the High Court may grant to that person such remedy as it considers appropriate, being a remedy available generally under the law of Grenada in proceedings in the High Court.




4. The Chief Justice may make rules with respect to the practice and procedure of the High Court in relation to the jurisdiction and powers conferred on the Court by or under this section, including provision with respect to the time within which any application under this section may be made.




5. A person shall be regarded as having a relevant interest for the purpose of an application under this section only if the contravention of this Constitution alleged by him is such as to affect his interests.




6. The right conferred on a person by this section to apply for a declaration and relief in respect of an alleged contravention of this Constitution shall be in addition to any other action in respect of the same matter that may be available to that person under any other enactment or any rule of law.




7. Nothing in this section shall confer jurisdiction on the High Court to hear or determine any such question as is referred to in section 37 of this Constitution.



102. Reference of constitutional questions to High Court




1. Where any question as to the interpretation of this Constitution arises in any court of law established for Grenada (other than the Court of Appeal, the High Court or a court martial) and the court is of opinion that the question involves a substantial question law the court shall refer the question to the High Court.




2. Where any question is referred to the High Court in pursuance of this section, the High Court shall give its decision upon the question and the court in which the question arose shall dispose of the case in accordance with that decision or, if the decision is the subject of an appeal to the Court of Appeal or Her Majesty in Council, in accordance with the decision of the Court of Appeal or, as the case may be, Her Majesty in Council.



103. Appeals to Court of Appeal


Subject to the provisions of section 37(7) of this Constitution, an appeal shall lie from decisions of the High Court to the Court of Appeal as of right in the following cases-







a.
final decisions in any civil or criminal proceedings on questions as to the interpretation of this Constitution;






b.
final decisions given in exercise of the jurisdiction conferred on the High Court by section 16 of this Constitution (which relates to the enforcement of the fundamental rights and freedoms).





104. Appeals to Her Majesty in Council




1. Subject to the provisions of section 37(7) of this Constitution, an appeal shall lie from decisions of the Court of Appeal to Her Majesty in Council as of right in the following cases-







a.
where the matter in dispute on the appeal to Her Majesty in Council is of the value of fifteen hundred dollars or upwards or where the appeal involves directly or indirectly a claim to or question respecting property or a right of the value of fifteen hundred dollars or upwards, final decisions in any civil proceedings;






b.
final decisions in proceedings for dissolution or nullity of marriage;






c.
final decisions in any civil or criminal proceedings which involve a question as to the interpretation of this Constitution; and






d.
such other cases as may be prescribed by Parliament.






2. Subject to the provisions of section 37(7) of this Constitution, an appeal shall lie from decisions of the Court of Appeal to Her Majesty in Council with the leave of the Court of Appeal in the following cases-







a.
where in the opinion of the Court of Appeal the question involved in the appeal is one that, by reason of its great general or public importance or otherwise, ought to be submitted to Her Majesty in Council, decisions in any civil proceedings; and






b.
such other cases as may be prescribed by Parliament.






3. An appeal shall lie to Her Majesty in Council with the special leave of Her Majesty from any decision of the Court of Appeal in any civil or criminal matter.




4. Reference in this section to decisions of the Court of Appeal shall be construed as reference to decisions of the Court of Appeal in exercise of the jurisdiction conferred by this Constitution or any law for the time being in force in Grenada.



105. Courts order


In this Chapter reference to this Constitution shall be construed as including reference to the Courts Order, which, subject to any provision made by Parliament under section 39 of this Constitution, shall continue to have effect as part of the law of Grenada and for that purpose-







a.
the Supreme Court established by the Court Order shall be styled the Supreme Court of Grenada and the West Indies Associated States;






b.
references in the Court Order to the Premier of Grenada shall be construed as reference to the Prime Minister of Grenada.





Chapter IX. Miscellaneous



106. Supreme law


This Constitution is the supreme law of Grenada and, subject to the provisions of this Constitution, if any other law is inconsistent with this Constitution, this Constitution shall prevail and the other law shall, to the extent of the inconsistency, be void.



107. Local government




1. There shall be a Council for Carriacou and Petit Martinique, which shall be the principal organ of local government in those islands.




2. The Council shall have such membership and functions as Parliament may prescribe.



108. Certain questions not to be enquired into in any court


Where by this Constitution the Governor-General is required to perform any function in accordance with the advice of the Cabinet, the Prime Minister or any other Minister or the Leader of the Opposition, the question whether the Governor-General has received or acted in accordance with such advice shall not be enquired into in any court of law.



109. Resignations




1. Any person who is appointed or elected to any office established by this Constitution or any office of Minister established under this Constitution may resign from that office by writing under his hand addressed to the person or authority by whom he was appointed or elected:


Provided that-







a.
the resignation of a person from the office of President or Deputy President of the Senate shall be addressed to the Senate;






b.
the resignation of a person from the office of Speaker or Deputy Speaker of the House of Representatives shall be addressed to the House; and






c.
the resignation of any person from the office of Senator or member of the House of Representatives shall be addressed to the President of the Senate or the Speaker of the House, as the case may be.






2. The resignation of any person from any such office as aforesaid shall take effect when the writing signifying the resignation is received by the person or authority to whom it is addressed or any person authorised by that person or authority to receive it.



110. Re-appointments and concurrent appointments




1. Where any person has vacated any office established by this Constitution or any office of Minister established under this Constitution, he may, if qualified, again be appointed or elected to hold that office in accordance with the provisions of this Constitution.




2. Where this Constitution vest in any person or authority the power to make any appointment to any office, a person may be appointed to that office, notwithstanding that some other person may be holding that office, when that other person is on leave of absence pending the relinquishment of the office; and where two or more persons are holding the same office by reason of an appointment made in pursuance of this subsection, then, for the purposes of any function conferred upon the holder of that office, the person last appointed shall be deemed to be the sole holder of the office.



111. Interpretation




1. In this Constitution, unless the context otherwise requires-







•
“Commonwealth citizen” has such meaning as Parliament may by law prescribe;






•
“dollars” means dollars in the currency of Grenada;






•
“financial year” means any period of twelve months beginning on 1st January in any year or such other date as Parliament may prescribe;






•
“Gazette” means any Gazette published by order of the Government of Grenada;






•
“law” includes any instrument having the force of law and any unwritten rule of law and “lawful” and “lawfully” shall be construed accordingly;






•
“Parliament” means the Parliament of Grenada;






•
“oath” includes affirmation;






•
“oath of allegiance” means the oath of allegiance set out in Schedule 3 to this Constitution;






•
“oath of office” means, in relation to any office, the oath for the due execution of that office set out in Schedule 3 to this Constitution;






•
“the Police Force” means the Royal Grenada Police Force established by the Police Ordinance and includes any other police force established by or under a law enacted by Parliament to succeed to the functions of the Royal Grenada Police Force;






•
“public office” means any office of emolument in the public service;






•
“public officer” means a person holding or acting in any public office;






•
“the public service” means, subject to the provisions of this section, the service of the Crown in a civil capacity in respect of the government of Grenada;






•
“session” means the period beginning when a House of Parliament first meets after the commencement of this Constitution or after Parliament has at any time been prorogued or dissolved and ending when Parliament is prorogued or when Parliament is dissolved without having been prorogued;






•
“sitting” means, in relation to a House of Parliament, the Period during which the House is sitting continuously without adjournment and includes any period during which it is in committee.






2. In this Constitution reference to an office in the public service shall not be construed as including-







a.
references to the office of President or Deputy President of the Senate, the Speaker or Deputy Speaker of the House of Representatives, the Prime Minister or any other Minister, a Parliamentary Secretary, a Senator or a member of the House of Representatives;






b.
reference to the office of a member of any Commission established by this Constitution, a member of the Advisory Committee on the Prerogative of Mercy or a member of the Public Service Board of Appeal;






c.
references to the office of judge of the Court of Appeal or judge of the High Court;






d.
save in so far as may be provided by Parliament, references to the office of a member of any other council, board, panel, committee or other similar body (whether incorporated or not) established by or under any law.






3. In this Constitution references to the Court of Appeal, the High Court and the Judicial and Legal Services Commission are references to the Court of Appeal, the High Court and the Judicial and Legal Services Commission established by the Court Order.




4. In this Constitution references to the Courts Order have the meaning in section 39(9) of this Constitution.




5. For the purposes of this Constitution, a person shall not be regarded as holding an office by reason only of the fact that he is in receipt of a pension or other like allowance.




6. In this Constitution, unless the context otherwise requires, a reference to the holder of an office by the term designating his office shall be construed as including, to the extent of his authority, a reference to any person for the time being authorised to exercise the functions of that office.




7. Except in the case where this Constitution provides for the holder of any office thereunder to be such person holding or acting in any other office as may for the time being be designated in that behalf by some specified person or authority, no person may, without his consent, be nominated for election to any office or be appointed to or to act therein.




8. References in this Constitution to the power to remove a public officer from his office shall be construed as including references to any power conferred by any law to require or permit that officer to retire from the public service:


Provided that-







a.
nothing in this subsection shall be construed as conferring on any person or authority the power to require the Director of Public Prosecutions or the Director of Audit to retire from the public service; and






b.
any power conferred by any law to permit a person to retire from the public service shall, in the case of any public officer who may be removed from office by some person or authority other than a Commission established by this Constitution, vest in the Public Service Commission.






9. Any provision in this Constitution that vests in any person or authority the power to remove any public officer from his office shall be without prejudice to the power of any person or authority to abolish any office or to any law providing for the compulsory retirement of public officers generally or any class of public officer on attaining an age specified by or under that law.




10. Where this Constitution vests in any person or authority the power to appoint any person to act in or to exercise the functions of any office if the holder thereof is himself unable to exercise those functions no such appointment shall be called in question on the grounds that the holder of the office was not unable to exercise those functions.




11. No provision of this Constitution that any person or authority shall not be subject to the direction or control of any other person or authority in the exercise of any functions under this Constitution shall be construed as precluding a court from exercising jurisdiction in relation to any question whether that person or authority has exercised those functions in accordance with this Constitution or any other law.




12. Without prejudice to the provisions of section 32(3) of the Interpretation Act 1889(a) (as applied by subsection (15) of this section), where any power is conferred by this Constitution to make any order regulation or rule or give any direction or make any designation, the power shall be construed as including the power, exercisable in like manner and subject to the like conditions, if any, to amend or revoke any such order, regulation, rule, direction, or designation.




13. Any reference in this Constitution to a law made before the coming into operation of this Constitution shall, unless the context otherwise requires, be construed as a reference to that law as it had effect immediately before the coming into operation of this Constitution.




14. Any reference in this Constitution to a law that amends or replaces any other law or any provision of any other law shall be construed as including a reference to a law that modifies, re-enacts, with or without amendment or modification, suspends, repeals, adds new provisions to or makes different provision in lieu of that other law or that provision.




15. The Interpretation Act 1889 shall apply, with the necessary adaptations, for the purpose of interpreting this Constitution and otherwise in relation thereto as it applies for the purpose of interpreting and in relation to Acts of the United Kingdom Parliament.



Schedule 1 to the Constitution



Part I. Provisions of the Constitution Referred to in Section 39(5)







i.
Chapter I;






ii.
sections 19, 21 and 57;






iii.
sections 23, 24, 29, 32, 35, 37, 38, 45, 47, 48, 49, 51, 52, 53, 54, 55 and 56;






iv.
section 71 and Chapter V;






v.
Chapter VI (except sections 90 and 91);






vi.
Chapter VII (except section 104);






vii.
section 111 in its application to any of the provisions mentioned in the foregoing items of this Schedule; or






viii.
Schedule 2.





Part II. Provisions of the Courts Order Referred to in Section 39(5)







ix.
sections 4, 5, 6, 8, 11, 18 or 19.





Schedule 2 to the Constitution. Rules Relating to Constituencies


All constituencies shall contain as nearly equal numbers of inhabitants as appears to the Constituency Boundaries Commission to be reasonably practicable, but the Commission may depart from this rule to such extent as it considers expedient to take account of the following factors, that is to say:-







a.
the density of population, and in particular the need to ensure the adequate representation of sparsely-populated rural areas;






b.
the means of communication;






c.
geographical features;






d.
the boundaries of administrative areas.





Schedule 3 to the Constitution. Forms of Oath



Oath of Allegiance


I, …………………………., do swear [or solemnly affirm] that I will faithfully bear true allegiance to Her Majesty Queen Elizabeth the Second, Her Heirs and Successors, according to law.


So help me God. [To be omitted in affirmation.]



Oath of Office


I, …………………………., do swear [or solemnly affirm] that I will faithfully execute the office of ……………………………. Without fear or favour, affection or ill-will and that in the execution of the functions of that office I will honour, uphold and preserve the Constitution of Grenada.


So help me God. [To be omitted in affirmation.]

